Exhibit 10.1

FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This Fourth Amendment to Revolving Credit and Security Agreement (this “Fourth
Amendment”) is dated this 23rd day of June, 2020, by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation (“UES”), ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company (“Alloys”), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation (“National Roll”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 (“Akers Sweden”), AKERS AB, a company duly
incorporated and organized under the laws of Sweden with registration number
556153-4792 (“Akers AB”) (Akers Sweden and Akers AB are, each a “Swedish
Borrower” and collectively, the “Swedish Borrowers”), and UNION ELECTRIC STEEL
UK LIMITED, a limited liability company organized under the laws of England and
Wales with registered company number 00162966 (the “UK Borrower”) (ALS, UES,
Alloys, National Roll, the Swedish Borrowers, the UK Borrower and each Person
joined hereto as a borrower from time to time, are collectively, the
“Borrowers”, and each a “Borrower”), the Guarantors (as defined therein) party
hereto, the LENDERS (as defined therein) party hereto, and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as agent for the Lenders (hereinafter referred to
in such capacity as the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent entered into
that certain Revolving Credit and Security Agreement, dated effective as of
May 20, 2016, by and among the Borrowers, the Guarantors, the Lenders and the
Agent, as amended by that certain: (i) First Amendment to Revolving Credit and
Security Agreement, dated October 31, 2016, by and among the Borrowers, the
Guarantors, the Lenders and the Agent; (ii) Second Amendment to Revolving Credit
and Security Agreement, dated March 2, 2017, by and among the Borrowers, the
Guarantors, the Lenders and the Agent; (iii) Third Amendment to Revolving Credit
and Security Agreement, dated September 28, 2018, by and among the Borrowers,
the Guarantors, the Lenders and the Agent; and (iv) Consent, Release and
Amendment Letter, dated September 30, 2019, by and among the Borrowers, the
Guarantors, the Lenders and the Agent (as further amended, modified,
supplemented, extended, renewed or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein; and

WHEREAS, the lender identified on the signature pages hereto as the “Exiting
Lender” (the “Exiting Lender”) has agreed to assign its Advances and Revolving
Commitment pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:



--------------------------------------------------------------------------------

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

2. Article 1 of the Credit Agreement is hereby amended by inserting therein as a
new Section 1.7, in its proper numeric order the following:

1.7 LIBOR Notification.

Section 3.8.2. of this Agreement provides a mechanism for determining an
alternate rate of interest in the event that the London interbank offered rate
is no longer available or in certain other circumstances. The Agent will notify
the Borrower, in accordance with the terms and provisions of Section 16.6
hereof, in advance of any change to the reference rate upon which the interest
rate on LIBOR Rate Loans is based. The Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBOR Rate” or with respect to
any alternative or successor rate thereto, or replacement rate therefor.

3. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Ampco Preferred Shares” shall mean those certain shares, if any, of Ampco-Pitt
Corp. preferred stock issued under terms and provisions that provide for certain
dividends to be paid to the applicable shareholder(s) prior to the payment of
dividends with respect to common stock of Ampco-Pitt Corp., which shares are
contemplated to be offered and issued after the Fourth Amendment Closing Date.

“Fourth Amendment” shall mean that certain Fourth Amendment to Revolving Credit
and Security Agreement, dated as of the Fourth Amendment Closing Date, by and
among the Loan Parties thereto, the Lenders party thereto and the Agent.

“Fourth Amendment Closing Date” shall mean June 23, 2020.

“Fourth Amendment Reserve” shall mean a reserve in the amount of Two Million
Five Hundred Thousand and 00/100 Dollars ($2,500,000.00), which reserve shall be
instituted, without any further notice, on the date that is the ninetieth (90th)
consecutive day following the Fourth Amendment Closing Date if

 

-2-



--------------------------------------------------------------------------------

Ampco Pitt-Corp., has not received the net proceeds of the issuance of either
Ampco Preferred Shares and/or common stock of Ampco-Pitt Corp., in any case, in
an amount not less than Ten Million and 00/100 Dollars ($10,000,000.00) (as
evidenced and determined in form and substance acceptable to the Agent) on or
before such date. Once instituted, such reserve shall remain in place until such
date as Ampco Pitt-Corp., has received the net proceeds of the issuance of
either Ampco Preferred Shares and/or common stock of Ampco-Pitt Corp., in any
case, in an amount not less than Ten Million and 00/100 Dollars ($10,000,000.00)
(as evidenced and determined in form and substance acceptable to the Agent).

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank of New York (or by such
other recognized electronic source (such as Bloomberg) selected by the Agent for
the purpose of displaying such rate) (an “Alternate Source”); provided, that if
such day is not a Business Day, the Overnight Bank Funding Rate for such day
shall be such rate on the immediately preceding Business Day; provided, further,
that if such rate shall at any time, for any reason, no longer exist, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than three-quarters of one
percent (.75%), then such rate shall be deemed to be three-quarters of one
percent (.75%). The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

-3-



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

4. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in their stead the
following:

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Alternate Source” shall have the meaning set forth in the definition of
Overnight Bank Funding Rate.

“Applicable Margin” shall mean(a) the percentage spread to be added to Revolving
Advances and Swing Loans consisting of Domestic Rate Loans based upon the
Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for Domestic Rate Loans”; and (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans based upon the Average Undrawn
Availability for the most recently ended fiscal quarter according to the pricing
grid set forth below under the heading “Applicable Margins for LIBOR Rate
Loans”.

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.10 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the “Quarter-End Borrowing Base
Certificate”) is due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Average Undrawn Availability for the
most recently completed fiscal quarter prior to the applicable Adjustment Date:

 

-4-



--------------------------------------------------------------------------------

LEVEL

  

AVERAGE UNDRAWN AVAILABILITY

   APPLICABLE MARGINS
FOR LIBOR
RATE LOANS     APPLICABLE MARGINS
FOR DOMESTIC
RATE LOANS   1    ³66% of the Maximum Revolving Advance Amount      2.75 %     
1.75 %  2    <66% and ³33% of the Maximum Revolving Advance Amount      3.00 % 
    2.00 %  3    <33% of the Maximum Revolving Advance Amount      3.25 %     
2.25 % 

The Applicable Margin as of the Fourth Amendment Closing Date shall be based
upon the percentages associated with Level 3 pricing in the pricing grid above,
and such Applicable Margin shall remain in effect until the first Adjustment
Date occurring after the end of the first full fiscal quarter following the
Fourth Amendment Closing Date.

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.10 by the dates required pursuant to such section, each
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above until the date of delivery
of such Quarter-End Borrowing Base Certificate, at which time the rate will be
adjusted based upon the Average Undrawn Availability reflected on such
Quarter-End Borrowing Base Certificate. Notwithstanding anything to the contrary
contained herein, no downward adjustment in any Applicable Margin shall be made
on any Adjustment Date on which any Event of Default shall have occurred and be
continuing. Notwithstanding anything to the contrary contained herein,
immediately and automatically upon the occurrence of any Event of Default and
thereafter during the continuance thereof, each Applicable Margin shall increase
to and equal the highest Applicable Margin specified in the pricing table set
forth above and shall continue at such highest Applicable Margin until the date
(if any) on which such Event of Default shall be waived in accordance with the
provisions of this Agreement, at which time the rate will be adjusted based upon
the Average Undrawn Availability reflected on the most recently delivered
Quarter-End Borrowing Base Certificate delivered by Borrowers to Agent pursuant
to Section 9.9. Any increase in interest rates and/or other fees payable by
Borrowers under this Agreement and the Other Documents pursuant to the
provisions of the foregoing sentence shall be in addition to and independent of
any increase in such interest rates and/or other fees resulting from the
occurrence of any Event of Default (including, if applicable, any Event of
Default arising from a breach of Section 9.9 hereof) and at all times thereafter
during the continuance thereof and/or the effectiveness of the Default Rate
provisions of Section 3.1 hereof or the default fee rate provisions of
Section 3.2 hereof.

 

-5-



--------------------------------------------------------------------------------

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that
(a) the Average Undrawn Availability as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Average Undrawn Availability for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Average Undrawn Availability would have resulted in a higher
interest rate and/or fees (as applicable) for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances and/or the amount of the fees accruing for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in a
lower interest rate and/or fees (as applicable) for such period, then the
interest accrued on the applicable outstanding Advances and the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to remain unchanged, and Agent and Lenders shall
have no obligation to repay interest or fees to the Borrowers; provided, that,
if as a result of any restatement or other event or other determination by Agent
a proper calculation of the Average Undrawn Availability would have resulted in
a higher interest rate and/or fees (as applicable) for one or more periods and a
lower interest rate and/or fees (as applicable) for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

 

-6-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced; provided further,
however, that if the Fed Funds Effective Rate determined as provided above would
be less than three-quarters of one percent (.75%), such rate shall be deemed to
be three-quarters of one percent (.75%) for purposes of this Agreement.

“Fee Letter” shall mean the second amended and restated fee letter dated the
Fourth Amendment Closing Date executed by Ampco-Pitt Corp. (for itself and on
behalf of the other Loan Parties) and PNC.

“Fixed Asset Advance Amount” shall mean (X) on the Fourth Amendment Closing
Date, the lesser of (a) a Dollar Equivalent amount equal to Fifteen Million and
00/100 Dollars ($15,000,000.00) and (b) subject to Section 2.1(b), 85% of the
appraised net orderly liquidation value of Eligible Equipment, and (Y) after the
Fourth Amendment Closing Date, the availability under the Fixed Asset Advance
Amount shall be updated monthly to reflect (a) all new Eligible Equipment
purchased during the preceding calendar month (with respect to which
availability shall be limited to the least of (x) a Dollar Equivalent amount
equal to

 

-7-



--------------------------------------------------------------------------------

Fifteen Million and 00/100 Dollars ($15,000,000.00), (y) eighty-five percent
(85%) of the Net Invoice Cost of such new Eligible Equipment or (z) subject to
Section 2.1(b), eighty-five percent (85%) of the appraised net orderly
liquidation value of such new Eligible Equipment acquired pursuant to the
acquisition of the stock or assets of a third party), and (b) eighty-five
percent (85%) of the remaining unamortized borrowing base amount of all
dispositions of Eligible Equipment which have occurred during the preceding
calendar month. The Fixed Asset Advance Amount shall be reduced by amortization
of two and one-half of one percent (2.50%) per fiscal quarter. Each new Eligible
Equipment asset purchased after the Fourth Amendment Closing Date shall only be
included in the applicable Formula Amount in an amount, subject to
Section 2.1(b), equal to eighty-five percent (85%) of the Net Invoice Cost of
such new Eligible Equipment, less all required amortization until such time as
the next regularly recurring Equipment appraisal is performed. Effective
immediately upon delivery of each applicable recurring Equipment appraisal, the
amount included in the applicable Formula Amount with respect to such Eligible
Equipment shall be reset to the least of (x) a Dollar Equivalent amount equal to
Fifteen Million and 00/100 Dollars ($15,000,000.00), (y) subject to the
Section 2.1(b), eighty-five percent (85%) of the current appraised net orderly
liquidation value of such Eligible Equipment or (z) the remaining unamortized
amount.

“LIBOR Rate” shall mean the following:

(a) for any LIBOR Rate Loan made in any LIBOR Quoted Currency for the then
current Interest Period relating thereto, the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which such LIBOR Quoted Currency deposits are offered by leading banks in the
London interbank deposit market) for such LIBOR Quoted Currency, or the rate
which is quoted by another source selected by Agent as an authorized information
vendor for the purpose of displaying rates at which such LIBOR Quoted Currency
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Quoted Currency Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for such LIBOR Quoted Currency for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any

 

-8-



--------------------------------------------------------------------------------

substitute page) or any LIBOR Quoted Currency Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Reserve Percentage; provided, however, that if the LIBOR Rate determined as
provided above would be less than three-quarters of one percent (.75%), such
rate shall be deemed to be three-quarters of one percent (.75%) for purposes of
this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(b) for any LIBOR Rate Loan made in Swedish Krona for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the Stockholm Interbank Offered Rate (STIBOR) which
appears on the Bloomberg Page BTMM SW (or on such other substitute Bloomberg
page that displays rates at which Swedish Krona deposits are offered by leading
banks in the Stockholm interbank deposit market) as published by the Swedish
Bankers’ Association (or on any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by the Agent from time to time) for Swedish Krona, or the rate which is quoted
by another source selected by Agent as an authorized information vendor for the
purpose of displaying rates at which Swedish Krona deposits are offered by
leading banks in the Stockholm interbank deposit market (a “STIBOR Alternate
Source”), at approximately 11:00 a.m., Stockholm, Sweden time, two (2) Business
Days prior to the commencement of such Interest Period as the Stockholm
interbank offered rate for Swedish Krona for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BTMM SW (or any substitute page) or any STIBOR Alternate Source,
a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than three-quarters of one percent
(.75%), such rate shall be deemed to be three-quarters of one percent (.75%) for
purposes of this Agreement.

 

-9-



--------------------------------------------------------------------------------

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(c) for any LIBOR Rate Loan made in Canadian Dollars for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent equal to the arithmetic average rate applicable to Canadian Dollar
bankers’ acceptances (C$BAs) for the applicable Interest Period appearing on the
Bloomberg page BTMM CA, rounded to the nearest 1/100th of one percent (1%) (with
.005% being rounded up) per annum, at approximately 11:00 a.m. Eastern Time,
three (3) Business Days prior to the commencement of such Interest Period, or if
such day is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Bloomberg page BTMM CA on such
day then such rate on such day shall be the rate for such period applicable to
Canadian Dollar bankers’ acceptances quoted by a bank listed in Schedule I of
the Bank Act (Canada), as selected by the Agent, as of 11:00 a.m. Eastern Time
on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day; provided, however, that if the LIBOR Rate determined as
provided above would be less than three-quarters of one percent (.75%), such
rate shall be deemed to be three-quarters of one percent (.75%) for purposes of
this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(d) If, at any time, the Agent and all of the Lenders approve an additional
Optional Currency, any references in this Agreement to the LIBOR Rate applicable
to any such additional Optional Currency shall be a reference to a rate to be
mutually agreed upon between the Agent and the Borrowers

“Maximum Revolving Advance Amount” shall mean, on and after the Fourth Amendment
Closing Date, a Dollar Equivalent Amount equal to (i) the difference of
(a) Ninety-Two Million Five Hundred Thousand and 00/100 Dollars ($92,500,000.00)
less, (b) solely for purposes of Section 2.1 hereof, on any applicable date of
determination, the then-applicable amount of the Fourth Amendment Reserve, plus
(ii) any increases in accordance with Section 2.24 and minus (iii) any permanent
reductions in accordance with Section 2.2(f).

 

-10-



--------------------------------------------------------------------------------

“Permitted Dividends” shall mean so long as if immediately prior to and upon
giving effect to such dividend (whether such dividend is a current payment
obligation or an accrued payment obligation that was previously unable to be
paid under the terms and provisions hereof), (x) no Default or Event of Default
exists or will be created thereby, (y) pro forma Undrawn Availability (measured
as both a thirty-day average and upon giving effect to such dividend) will not
be less than fifteen percent (15%) of the Maximum Revolving Advance Amount and
(z) such contemplated dividend payment shall not exceed in any fiscal year,
singularly or in the aggregate, together with all other dividends paid during
such applicable fiscal year with respect to Ampco Preferred Shares, an amount
equal to ten percent (10%) of the net proceeds received by Ampco-Pitt Corp., in
connection with and solely attributable to the issuance of the Ampco Preferred
Shares, Borrowers shall be permitted to pay dividends to Ampco-Pitt Corp., to
pay certain preferred equity dividends pursuant to the terms and provisions of
the Ampco Preferred Shares, as applicable.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent); provided, however, that if the Published Rate determined as provided
above would be less than three-quarters of one percent (.75%), such rate shall
be deemed to be three-quarters of one percent (.75%) for purposes of this
Agreement.

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page to the Fourth Amendment (or, in the case of any
Lender that became party to this Agreement after the Fourth Amendment Closing
Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment amount
(if any) of such Lender as set forth in the applicable Commitment Transfer
Supplement), and (ii) as to any Lender that is a New Lender, the Revolving
Commitment amount provided for in the joinder signed by such New Lender under
Section 2.24(a)(x), in each case as the same may be adjusted upon any increase
by such Lender pursuant to Section 2.24 hereof, or any assignment by or to such
Lender pursuant to Section 16.3(c) or (d) hereof.

 

-11-



--------------------------------------------------------------------------------

“Revolving Commitment Percentage” shall mean,     (i) as to any Lender other
than a New Lender, the Revolving Commitment Percentage (if any) set forth below
such Lender’s name on the signature page to the Fourth Amendment (or, in the
case of any Lender that became party to this Agreement after the Fourth
Amendment Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Revolving Commitment Percentage provided for in the joinder signed by such
New Lender under Section 2.24(a)(ix), in each case as the same may be adjusted
upon any increase in the Maximum Revolving Advance Amount pursuant to
Section 2.24 hereof, or any assignment by or to such Lender pursuant to
Section 16.3(c) or (d) hereof.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

5. Clause (i) of the definition of “Eligible Domestic Receivables” in
Section 1.2 of the Credit Agreement is hereby deleted in its entirety and in its
stead is inserted the following:

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances, Receivables that, but for compliance with this subsection (i),
are otherwise Eligible Domestic Receivables, shall be deemed to be Eligible
Domestic Receivables to the extent that the amount of all such Receivables with
respect to all such Customers does not exceed One Million and 00/100 Dollars
($1,000,000.00), singularly or in the aggregate, at any time;

 

-12-



--------------------------------------------------------------------------------

6. Each of: (1) clause (v) of Section 2.1(a)(A)(y); (2) clause (v) of
Section 2.1(a)(B)(y); (3) clause (iv) of Section 2.1(a)(C)(y); and (4) clause
(iv) of Section 2.1(a)(D)(y) is hereby amended to delete therefrom the reference
to “reserves” and, in each case, to insert therein the reference to “reserves
(including, without limitation, the Fourth Amendment Reserve)”.

7. Clause (b) of Section 2.8 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent. Agent shall conditionally
credit Borrowers’ Account for each item of payment on the next Business Day
after the Business Day on which such item of payment is received by Agent (and
the Business Day on which each such item of payment is so credited shall be
referred to, with respect to such item, as the “Application Date”). Agent is
not, however, required to credit Borrowers’ Account for the amount of any item
of payment which is unsatisfactory to Agent and Agent may charge Borrowers’
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers agree that for
purposes of computing the interest charges under this Agreement, each item of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations on its respective Application Date. Borrowers further agree that
there is a monthly float charge payable to Agent for Agent’s sole benefit, in an
amount equal to (y) the face amount of all items of payment received during the
prior month (including items of payment received by Agent as a wire transfer or
electronic depository check) multiplied by (z) the Revolving Interest Rate with
respect to Domestic Rate Loans for one (1) Business Day. All proceeds received
by Agent shall be applied to the Obligations in accordance with Section 4.8(h).

8. Section 3.8 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

3.8 Alternate Rate of Interest.

3.8.1 Interest Rate Inadequate or Unfair.

In the event that Agent or any Lender shall have determined that:

 

-13-



--------------------------------------------------------------------------------

(a) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period;

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan;

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination in accordance with the terms and provisions of Section 16.6
hereof. If such notice is given prior to a Benchmark Replacement Date (as
defined below), (i) any such requested LIBOR Rate Loan shall be made as a
Domestic Rate Loan, unless Borrowing Agent shall notify Agent no later than 1:00
p.m. two (2) Business Days prior to the date of such proposed borrowing, that
its request for such borrowing shall be cancelled or made as an unaffected type
of LIBOR Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to
have been converted to an affected type of LIBOR Rate Loan shall be continued as
or converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify
Agent, no later than 1:00 p.m. two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
1:00 p.m. two (2) Business Days prior to the last Business Day of the then
current Interest Period applicable to such affected LIBOR Rate Loan, shall be
converted into an unaffected type of LIBOR Rate Loan, on the last Business Day
of the then current Interest Period for such affected LIBOR Rate Loans (or
sooner, if any Lender cannot continue to lawfully maintain such affected LIBOR
Rate Loan). Until such notice has been withdrawn, Lenders shall have no
obligation to make an affected type of LIBOR Rate Loan or maintain outstanding
affected LIBOR Rate Loans and no Borrower shall have the right to convert a
Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an affected
type of LIBOR Rate Loan.

 

-14-



--------------------------------------------------------------------------------

3.8.2 Successor LIBOR Rate Index.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
the Other Documents, if the Agent determines that a Benchmark Transition Event
or an Early Opt-in Event has occurred with respect to any LIBOR Quoted Currency
or any other Optional Currency, as applicable, the Agent and the Borrowers may
amend this Agreement to replace the applicable LIBOR Rate with a Benchmark
Replacement; and any such amendment will become effective at 5:00 p.m. New York
City time on the fifth (5th) Business Day after the Agent has provided such
proposed amendment to all Lenders, so long as the Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Required Lenders. Until the applicable Benchmark Replacement with respect to
any LIBOR Quoted Currency or any other Optional Currency, as applicable, is
effective, each advance, conversion and renewal of a LIBOR Rate Loan with
respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable, will continue to bear interest with reference to the applicable
LIBOR Rate; provided, however, during a Benchmark Unavailability Period with
respect to any LIBOR Quoted Currency or any other Optional Currency, as
applicable, (i) any pending selection of, conversion to or renewal of a LIBOR
Rate Loan with respect to any LIBOR Quoted Currency or any other Optional
Currency, as applicable, that has not yet gone into effect shall be deemed to be
a selection of, conversion to or renewal of a Domestic Rate Loan in the Dollar
Equivalent amount of such Loan, (ii) all outstanding LIBOR Rate Loans with
respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable, shall automatically be converted to Domestic Rate Loans in the
Dollar Equivalent amount of such Loan at the expiration of the existing Interest
Period (or sooner, if Agent cannot continue to lawfully maintain such affected
LIBOR Rate Loan) and, as applicable, (iii) the component of the Alternate Base
Rate based upon the LIBOR Rate will not be used in any determination of the
Alternate Base Rate.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in the Other Documents, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

-15-



--------------------------------------------------------------------------------

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders of (i) the implementation of any Benchmark
Replacement, (ii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iii) the commencement of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 3.8.2 including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 3.8.2.

(d) Certain Defined Terms. As used in this Section 3.8.2:

“Benchmark Replacement” means, with respect to any LIBOR Quoted Currency or any
other Optional Currency, as applicable, the sum of: (a) the alternate benchmark
rate that has been selected by the Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate with respect to any LIBOR Quoted
Currency or any other Optional Currency, as applicable, for (A) with respect to
Dollar Loans, U.S. dollar-denominated credit facilities or (B) with respect to
Optional Currency Loans, U.S. credit facilities providing for loans in such
Optional Currency and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than three-quarters
of one percent (.75%), the Benchmark Replacement will be deemed to be
three-quarters of one percent (.75%) for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with respect to any LIBOR Quoted Currency or any other Optional
Currency, as applicable, with an alternate benchmark rate for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Borrower (a) giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with respect to such LIBOR Quoted Currency or such

 

-16-



--------------------------------------------------------------------------------

other Optional Currency, as applicable, with the applicable Benchmark
Replacement (excluding such spread adjustment) by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for such replacement of the LIBOR Rate for (A) with respect to
Dollar Loans, U.S. dollar-denominated credit facilities or (B) with respect to
Optional Currency Loans, U.S. credit facilities providing for loans in such
Optional Currency and (b) which may also reflect adjustments to account for
(i) the effects of the transition from the LIBOR Rate with respect to such LIBOR
Quoted Currency or such other Optional Currency, as applicable, to the Benchmark
Replacement and (ii) yield- or risk-based differences between the LIBOR Rate
with respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable, and the Benchmark Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any applicable
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate with respect to any LIBOR Quoted Currency or any
other Optional Currency, as applicable:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the applicable LIBOR Rate permanently or indefinitely ceases to provide the such
LIBOR Rate; or

 

-17-



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the applicable LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate with respect to such LIBOR Quoted Currency or
such other Optional Currency, as applicable, announcing that such administrator
has ceased or will cease to provide the applicable LIBOR Rate with respect to
such LIBOR Quoted Currency or such other Optional Currency, as applicable,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Rate with respect to such LIBOR Quoted Currency or such other Optional
Currency, as applicable;

(2) a public statement or publication of information by a Governmental Body
having jurisdiction over the Agent, the regulatory supervisor for the
administrator of the LIBOR Rate with respect to such LIBOR Quoted Currency or
such other Optional Currency, as applicable, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate
with respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate with respect to such LIBOR Quoted Currency or such other Optional
Currency, as applicable, or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBOR Rate with respect to
such LIBOR Quoted Currency or such other Optional Currency, as applicable, which
states that the administrator of the LIBOR Rate with respect to such LIBOR
Quoted Currency or such other Optional Currency, as applicable, has ceased or
will cease to provide the LIBOR Rate with respect to such LIBOR Quoted Currency
or such other Optional Currency, as applicable, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate with
respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate with respect to such LIBOR
Quoted Currency or such other Optional Currency, as applicable, or a
Governmental Body having jurisdiction over the Agent announcing that the LIBOR
Rate with respect to such LIBOR Quoted Currency or such other Optional Currency,
as applicable, is no longer representative.

 

-18-



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
with respect to such LIBOR Quoted Currency or such other Optional Currency, as
applicable, and solely to the extent that the LIBOR Rate with respect to such
LIBOR Quoted Currency or such other Optional Currency, as applicable, has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate with respect to such LIBOR Quoted
Currency or such other Optional Currency, as applicable, for all purposes
hereunder in accordance with Section 3.8.2 and (y) ending at the time that a
Benchmark Replacement has replaced the LIBOR Rate with respect to such LIBOR
Quoted Currency or such other Optional Currency, as applicable, for all purposes
hereunder pursuant to Section 3.8.2.

“Early Opt-in Event” means a determination by the Agent that (a) with respect to
Dollar LIBOR Rate Loans, U.S. dollar denominated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 3.8.2, are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate for Dollar
Libor Rate Loans or (b) with respect to any Optional Currency LIBOR Rate Loans,
U.S. credit facilities providing for loans in such Optional Currency being
executed at such time, or that include language similar to that contained in
this Section 3.8.2, are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate for such
Optional Currency LIBOR Rate Loans.

“Relevant Governmental Body” means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to any Optional Currency Loans, in
addition to the Persons named in clause (a) of this definition, the comparable
Governmental Body or other applicable Person for loans in such Optional Currency
as determined by the Agent in its sole discretion.

 

-19-



--------------------------------------------------------------------------------

9. Section 4.6 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

4.6 Inspection of Premises.

At all reasonable times and from time to time as often as Agent shall elect in
its sole discretion, exercised in a commercially reasonable manner, (but, in any
event, not less frequently than one (1) time per fiscal year), Agent and each
Lender shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Loan Party’s business. Agent, any Lender and their agents may enter upon
any premises of any Loan Party at any time during business hours and at any
other reasonable time, and from time to time as often as Agent shall elect in
its sole discretion, for the purpose of inspecting the Collateral and any and
all records pertaining thereto and the operation of such Loan Party’s business.

10. Section 4.7 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

4.7 Appraisals.

Agent may, in its sole discretion, exercised in a commercially reasonable
manner, at any time after the Closing Date and from time to time (but, in any
event, not less frequently than one (1) time per fiscal year), engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Loan Parties’ assets. In the event the value of Borrowers’ Inventory and/or
equipment, as so determined pursuant to such appraisal, is less than anticipated
by Agent or Lenders, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon Agent’s demand for same,
Borrowers shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.

11. Clause (d) of Section 4.8 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(d) Loan Parties shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent. To the extent any Loan Party
directly receives any remittances upon Receivables, such Loan Party shall, at
such Loan Party’s sole cost

 

-20-



--------------------------------------------------------------------------------

and expense, but on Agent’s behalf and for Agent’s account, collect as Agent’s
property and in trust for Agent all amounts received on Receivables, and shall
not commingle such collections with any Loan Party’s funds or use the same
except to pay Obligations, and shall as soon as possible and in any event no
later than one (1) Business Day after the receipt thereof (i) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) and (ii) in the case of remittances
paid by wire transfer of funds, transfer all such remittances, in each case,
into such Blocked Accounts(s) and/or Depository Account(s). Each Loan Party
shall deposit in the Blocked Account and/or Depository Account or, upon request
by Agent, deliver to Agent, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness. Each of the UK Borrower and/or the Swedish Borrowers, as
applicable, shall instruct the Customers with respect to such Receivables to
deliver all remittances upon such Receivables upon Receivables (whether paid by
check or by wire transfer of funds) to such Blocked Account(s) and/or Depository
Accounts (and any associated lockboxes) as Agent shall designate from time to
time as contemplated by Section 4.8(h) or as otherwise agreed to from time to
time by Agent and (ii) to the extent any Loan Party directly receives any
remittances upon Receivables, such Loan Party shall, at such Loan Party’s sole
cost and expense, but on Agent’s behalf and for Agent’s account, collect as
Agent’s property and in trust for Agent all amounts received on Receivables, and
shall not commingle such collections with any Loan Party’s funds or use the same
except to pay Obligations, and shall as soon as possible and in any event no
later than one (1) Business Day after the receipt thereof (y) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) and (z) in the case of remittances
paid by wire transfer of funds, transfer all such remittances, in each case,
into such Blocked Accounts(s) and/or Depository Account(s).

12. Clause (h) of Section 4.8 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(h) All proceeds of Collateral shall be deposited by Loan Parties into either
(i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be acceptable to Agent or (ii) depository accounts (“Depository Accounts”)
established at Agent for the deposit of such proceeds. Each applicable Loan
Party, Agent and each Blocked Account Bank shall enter into a deposit account
control

 

-21-



--------------------------------------------------------------------------------

agreement in form and substance satisfactory to Agent that is sufficient to give
Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account and which directs such Blocked Account Bank to transfer
such funds so deposited on a daily basis or at other times acceptable to Agent
to Agent, either to any account maintained by Agent at said Blocked Account Bank
or by wire transfer to appropriate account(s) at Agent. All funds deposited in
such Blocked Accounts or Depository Accounts shall immediately become subject to
the security interest of Agent for its own benefit and the ratable benefit of
Issuer, Lenders and all other holders of the Obligations, and Borrowing Agent
shall obtain the agreement by such Blocked Account Bank to waive any offset
rights against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. Agent shall apply all funds received by it from
the Blocked Accounts and/or Depository Accounts to the satisfaction of the
Obligations (including the cash collateralization of the Letters of Credit) in
such order as Agent shall determine in its sole discretion, provided that, in
the absence of any Event of Default, Agent shall apply all such funds
representing collection of Receivables first to the prepayment of the principal
amount of the Swing Loans, if any, and then to the Revolving Advances. All
proceeds of Collateral comprised of assets of the UK Borrower and/or the Swedish
Borrowers, as applicable, shall be deposited by applicable Loan Parties into
either (i) a Blocked Account established at a Blocked Account Bank pursuant to
an arrangement with such Blocked Account Bank as may be acceptable to Agent or
(ii) Depository Accounts established at Agent for the deposit of such proceeds.

13. Clause (i) of Section 4.8 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(i) [Reserved].

14. Section 6.5 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

6.5 Financial Covenants.

(a) [Reserved].

(b) Minimum Undrawn Availability. As of and at all times after the Fourth
Amendment Closing Date, maintain at all times Undrawn Availability of not less
than the greater of (a) Twelve Million Five Hundred Thousand and 00/100 Dollars
($12,500,000.00) and (b) twelve and one-half of one percent (12.5%) of the
Maximum Revolving Advance Amount.

 

-22-



--------------------------------------------------------------------------------

15. Section 9.2 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

9.2 Schedules.

Deliver to Agent, on or before the twentieth (20th) day of each month as and for
the prior month, (a) accounts receivable ageings inclusive of reconciliations to
the general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger and the status of all accruals and payments of Priority
Payables, and (c) Inventory reports. Within three (3) Business Days after each
calendar week, a sales report/roll forward for the prior week shall be furnished
to the Agent and the Lenders based on the most recently ended calendar week. In
addition, each Loan Party will deliver to Agent at such intervals as Agent may
require: (i) confirmatory assignment schedules; (ii) copies of Customer’s
invoices; (iii) evidence of shipment or delivery; and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications. Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and do whatever it may deem reasonably necessary to
protect its interests hereunder. The items to be provided under this Section are
to be in form satisfactory to Agent and executed by each Loan Party and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Loan Party’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral. Unless otherwise agreed to by
Agent, the items to be provided under this Section 9.2 shall be delivered to
Agent by the specific method of Approved Electronic Communication designated by
Agent.

16. Section 9.10 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

9.10 Borrowing Certificates.

Within three (3) Business Days after each calendar week, a Borrowing Base
Certificate, in form and substance satisfactory to Agent, shall be furnished to
the Agent and the Lenders based on the most recently ended calendar week.

17. Section 13.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

 

-23-



--------------------------------------------------------------------------------

13.1 Term.

This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until May 20, 2022 (the “Term”) unless sooner terminated
as herein provided. Loan Parties may terminate this Agreement at any time upon
thirty (30) days prior written notice to Agent upon payment in full of the
Obligations.

18. Section 16.20 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

16.20. Acknowledgment and Consent to Bail-In of EEA Financial Institutions –
Contractual Recognition of Bail-In.

Notwithstanding anything to the contrary in this Agreement, any Other Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement or any Other Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of the applicable Resolution Authority.

 

-24-



--------------------------------------------------------------------------------

19. Article XVI of the Credit Agreement is hereby amended by adding thereto as a
new Section 16.22 the following:

16.22 Acknowledgment Regarding any Supported QFCs.

To the extent that the Agreement or any Other Document provides support, through
a guarantee or otherwise, for Hedge Liabilities or any agreement or instrument
otherwise that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that this Agreement and/or any Other Document and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement and/or any Other
Document that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC, this Agreement and/or
any Other Document were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

 

-25-



--------------------------------------------------------------------------------

(b) As used in this Section 16.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

20. Schedules 1.1, 1.1(S)(2), 4.4, 5.2(a), 5.2(b), 5.4, 5.8(b)(1), 5.8(d), 5.9,
5.14, 5.24, 5.27 and 7.3 to the Credit Agreement are hereby deleted in their
entirety and replaced by Schedules 1.1, 1.1(S)(2), 4.4, 5.2(a), 5.2(b), 5.4,
5.8(b)(1), 5.8(d), 5.9, 5.14, 5.24, 5.27 and 7.3 respectively, to the Credit
Agreement attached hereto and made a part hereof as Exhibit B.

21. Exhibits 1.2 and 1.2(a) to the Credit Agreement are hereby deleted in their
entirety and replaced by Exhibits 1.2 and 1.2(a), respectively, to the Credit
Agreement attached hereto and made a part hereof as Exhibit C.

22. The provisions of Sections 2 through 21 and Sections 23 through 25 of this
Fourth Amendment shall not become effective until the Agent shall have received:

(a) this Fourth Amendment, duly executed by the Borrowers, the Guarantors, the
Required Lenders and the Agent;

(b) the documents and conditions listed in the Preliminary Closing Agenda
attached hereto and made a part hereof as Exhibit A;

(c) payment of (a) the fees due and payable under the Fee Letter and (b) all
fees and expenses owed to the Agent, and the Agent’s counsel in connection with
this Fourth Amendment and the Credit Agreement (including, without limitation,
any such fees and expenses payable pursuant to any fee letter entered into
between the Borrowers and the Agent in connection herewith); and

(d) such other documents in connection with such transactions as the Agent or
said counsel may reasonably request.

 

-26-



--------------------------------------------------------------------------------

23. As of the Fourth Amendment Closing Date, the parties hereby agree (i) that
the Revolving Commitment Amounts and Revolving Commitment Percentages shall, as
applicable, be reallocated and shall be as set forth below each applicable
Lender’s name on the applicable signature page hereof, (ii) that the requisite
assignments shall be deemed to be made in such amounts among the Lenders
(including the Exiting Lender) and from each Lender to each other Lender, with
the same force and effect as if such assignments were evidenced by applicable
Commitment Transfer Supplements, (iii) to the non-pro rata repayment of Advances
to the Exiting Lender as set forth in this Fourth Amendment and (iv) to any
adjustments to be made to the Register to effectuate such reallocations and
assignments. Notwithstanding anything to the contrary in Section 16.3 of the
Credit Agreement or any Other Document, no other documents or instruments,
including any Commitment Transfer Supplement, shall be executed in connection
with these assignments (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by a Commitment Transfer Supplement. On
the Fourth Amendment Closing Date, to the extent necessary, the Lenders shall
make full cash settlement with each other through the Agent (including in the
form of non-pro rata funding by M&T Bank as a new Lender with respect to its new
Revolving Commitment Amount, including, without limitation, in an aggregate
amount equal to the outstanding Advances of the Exiting Lender), as the Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Revolving Commitment Amounts such that after giving effect to such
settlements each Lender’s Revolving Commitment Percentage, as applicable, shall
be as set forth below such applicable Lender’s name on the applicable signature
page hereof.

24. By its execution of this Fourth Amendment, each of the parties signatory
hereto acknowledges and agrees that, upon the occurrence of the Fourth Amendment
Closing Date, (a) the Exiting Lender shall cease to be a Lender under the Credit
Agreement and (b) the Exiting Lender shall have no further rights or obligations
as a Lender under the Credit Agreement, except to the extent of rights and
obligations that survive a Lender’s assignment of its commitments pursuant to
Section 16.3 of the Credit Agreement. The Exiting Lender is a party to this
Fourth Amendment solely for the purpose of evidencing its agreement to
Section 23 and this Section 24.

25. By its execution of this Fourth Amendment, M&T Bank, as a new Lender,
hereby: (i) confirms that it has received a copy of the Credit Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Fourth Amendment; (ii) confirms that it will,
independently and without reliance upon Agent or any other Lenders and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof; (iv) agrees that it will perform
all of its respective obligations as set forth in the Credit Agreement to be
performed by it as a Lender; and (v) represents and warrants to Lenders, Agent
and the Borrowers that it is either (x) entitled to the benefits of an income
tax treaty with the United States of America that provides for an exemption from
the United States withholding tax on interest and other payments made by Loan
Parties under the Credit Agreement and the Other Documents or (y) is engaged in
trade or business within the United States of America.

 

-27-



--------------------------------------------------------------------------------

26. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

27. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Fourth Amendment, continues to secure the Obligations, as
amended from time to time, including, without limitation, by way of this Fourth
Amendment.

28. Each Loan Party represents and warrants to the Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this Fourth Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this Fourth Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) the terms and conditions of the certificate or articles of
incorporation, bylaws or other organizational documents of such Loan Party or
(b) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which such Loan Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of such Loan Party, and (iii) this Fourth Amendment has been
duly and validly executed and delivered by such Loan Party and constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except to the extent that
enforceability of this Fourth Amendment may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance and general concepts of equity.

29. To induce the Agent and the Lenders to enter into this Fourth Amendment,
each Loan Party hereby releases, acquits and forever discharges the Agent and
the Lenders, and all officers, directors, agents, employees, successors and
assigns of the Agent and the Lenders, from any and all liabilities, claims,
demands, actions or causes of action of any kind or nature (if there be any),
whether absolute or contingent, disputed or undisputed, at law or in equity, or
known or unknown, that such Loan Party now has or ever had against the Agent and
the Lenders arising under or in connection with any of the Loan Documents or
otherwise, in each case arising prior to the date hereof. Each Loan Party
represents and warrants to the Agent and the Lenders that such Loan Party has
not transferred or assigned to any Person any such claim that such Loan Party
ever had or claimed to have against the Agent and the Lenders.

30. Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Fourth Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Fourth Amendment.

 

-28-



--------------------------------------------------------------------------------

31. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

32. The agreements contained in this Fourth Amendment are limited to the
specific agreements made herein. Except as expressly set forth herein, this
Fourth Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different
circumstances. This Fourth Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. This Fourth Amendment amends the Credit Agreement and is not a novation
thereof. Nothing expressed or implied in this Fourth Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Borrower or any Guarantor under the Credit Agreement or any Other
Document from any of its obligations and liabilities thereunder.

33. This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. A signed copy of this Fourth
Amendment delivered by facsimile, email, or other means of electronic
transmission will be deemed to have the same legal effect as delivery of an
original signed copy of this Fourth Amendment.

34. This Fourth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Fourth Amendment.

[INTENTIONALLY LEFT BLANK]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Fourth Amendment on the
day and year first above written.

 

 

BORROWERS:

WITNESS/ATTEST:  

AIR & LIQUID SYSTEMS CORPORATION,

a Pennsylvania corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

 

Executive Vice President

WITNESS/ATTEST:  

UNION ELECTRIC STEEL CORPORATION,

a Pennsylvania corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

 

Vice President

WITNESS/ATTEST:  

ALLOYS UNLIMITED AND PROCESSING,

LLC, a Pennsylvania limited liability company

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

 

Vice President

WITNESS/ATTEST:

 

AKERS NATIONAL ROLL COMPANY, a

Delaware corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

 

Vice President

WITNESS/ATTEST:  

AKERS SWEDEN AB, a company duly

incorporated and organized under the laws of Sweden

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Jörgen Hedström___________  

Name:

 

Jörgen Hedström

 

Title:

 

Managing Director

 

BORROWERS (continued):



--------------------------------------------------------------------------------

WITNESS/ATTEST:  

AKERS AB, a company duly incorporated and organized under

the laws of Sweden

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Jörgen Hedström___________  

Name:

 

Jörgen Hedström

 

Title:

  Managing Director WITNESS/ATTEST:   UNION ELECTRIC STEEL UK LIMITED, a limited
liability company organized under the laws of England and Wales _/s/ Melanie L.
Sprowson__   By:   /s/ Samuel C. Lyon ___________   Name:  

Samuel C. Lyon

  Title:   Director  

GUARANTORS:

WITNESS/ATTEST:  

AMPCO-PITTSBURGH CORPORATION, a

Pennsylvania corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

  President WITNESS/ATTEST:  

AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware

limited liability company

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

  President WITNESS/ATTEST:  

AMPCO-PITTSBURGH SECURITIES V

INVESTMENT CORPORATION, a Delaware corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

 

President

 

GUARANTORS (continued):

WITNESS/ATTEST:   AMPCO UES SUB, INC., a Delaware Corporation

 

-31-



--------------------------------------------------------------------------------

WITNESS/ATTEST:   AMPCO UES SUB, INC., a Delaware Corporation _/s/ Melanie L.
Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

  President WITNESS/ATTEST:  

FCEP DELAWARE LLC, a Delaware limited liability company

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

  Executive Vice President WITNESS/ATTEST:  

THE DAVY ROLL COMPANY LIMITED, a limited

liability company organized under the laws of England and Wales

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

 

Title:

  Director WITNESS/ATTEST:  

ROLLS TECHNOLOGY INC., a Delaware corporation

_/s/ Melanie L. Sprowson__  

By:

  _/s/ Rose Hoover___________  

Name:

 

Rose Hoover

  Title:   Vice President       AGENT AND LENDERS:  

PNC BANK, NATIONAL ASSOCIATION,

As a Lender and as Agent

  By:   _/s/ Todd Milenius_________   Name:  

Todd Milenius

 

Title:

 

Senior Vice President

 

 

-32-



--------------------------------------------------------------------------------

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Revolving Commitment Percentage: 46.0%

Revolving Commitment Amount $42,500,000.00

 

-33-



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, As a Lender By:  

__/s/ Angèle Stoebener_________

Name:  

Angèle Stoebener

Title:

 

Vice President

One North Shore Center, Suite 500

12 Federal Street

Pittsburgh, PA 15212

Revolving Commitment Percentage: 37.8%

Revolving Commitment Amount $35,000,000.00

 

 

-34-



--------------------------------------------------------------------------------

M&T BANK, As a Lender

By:  

_/s/ Robert J. Tiskus_______

Name:  

Robert J. Tiskus

Title:

 

Vice President, Market Executive

_____________________

_____________________

Revolving Commitment Percentage: 16.2%

Revolving Commitment Amount $15,000,000.00

 

 

-35-



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., As the Exiting Lender

By:  

_/s/ Donald P. Haddad_________

Name:  

Donald P. Haddad

Title:

 

Senior Vice President

525 William Penn Place

Pittsburgh, Pennsylvania 15219

Revolving Commitment Percentage: 0.00%

Revolving Commitment Amount $0.00

 

-36-



--------------------------------------------------------------------------------

EXHIBIT A

PRELIMINARY CLOSING AGENDA

(See Attached)

 

-37-



--------------------------------------------------------------------------------

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a fourth amendment to the Ninety-Two Million Five Hundred
Thousand and 00/100 Dollars ($92,500,000.00) credit facility provided to AIR &
LIQUID SYSTEMS CORPORATION, a Pennsylvania corporation (“ALS”), UNION ELECTRIC
STEEL CORPORATION, a Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED
AND PROCESSING, LLC, a Pennsylvania limited liability company (“Alloys”), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation (“National Roll” and together with
ALS, UES Corp. and Alloys, each a “US Borrower” and collectively, the “US
Borrowers”), AKERS SWEDEN AB, a company duly incorporated and organized under
the laws of Sweden with registration number 556031-8080 (“Akers Sweden”), AKERS
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556153-4792 (“Akers AB”) (Akers Sweden and Akers AB are,
each a “Swedish Borrower” and collectively, the “Swedish Borrowers”) and UNION
ELECTRIC STEEL UK LIMITED, a limited liability company organized under the laws
of England and Wales (the “UK Borrower” and together with the US Borrowers and
the Swedish Borrowers, each a “Borrower” and collectively, the “Borrowers”), by
PNC BANK, NATIONAL ASSOCIATION (“PNC”), and various other financial institutions
from time to time (PNC and such other financial institutions are each, a
“Lender” and collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Agent”) and PNC
CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as Sole Lead
Arranger and Sole Bookrunner.

 

No.

   LOAN DOCUMENTS   

Responsible Party

1.

   Fourth Amendment to Revolving Credit and Security Agreement, by and among the
Borrowers, AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation (“Ampco-Pitt
Corp.”), AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware limited liability company
(“Ampco Securities”), AMPCO-PITTSBURGH SECURITIES V INVESTMENT CORPORATION, a
Delaware corporation (“Ampco Investment”), AMPCO UES SUB, INC., a Delaware
corporation (“Ampco UES”), and ROLLS TECHNOLOGY INC., a Delaware corporation
(“RollTech”), THE DAVY ROLL COMPANY LIMITED, a limited liability company
organized under the laws of England and Wales (“Davy Roll”) and FCEP DELAWARE
LLC, a Delaware limited liability company (“FCEP” and together with Ampco-Pitt
Corp., Ampco Securities, Ampco Investment, Ampco UES, RollTech and Davy Roll,
each a “Guarantor” and collectively, the “Guarantors”) (the Borrowers and the
Guarantors are each a “Loan Party” and collectively, the “Loan Parties”), the
Lenders and the Agent (the “Fourth Amendment”).    Agent

2.

   Revised Schedules to the Credit Agreement (as necessary and appropriate):   
  

a. Schedule 1.1 – Existing Letters of Credit.

   Agent   

b. Schedule 1.1(S)(1) – Excluded Domestic Subsidiaries.

   Borrowers   

c. Schedule 1.1(S)(2) – Excluded Foreign Subsidiaries.

   Borrowers

 

-38-



--------------------------------------------------------------------------------

  

d. Schedule 1.2 – Permitted Encumbrances.

   Borrowers   

e. Schedule 1.3 – Permitted Loans

   Borrowers   

f. Schedule 3.10 – Tax Gross-up and Indemnities for UK Borrower.

   Agent   

g. Schedule 4.4 – Collateral Locations; Place of Business, Chief Executive
Office, Real Property.

   Borrowers   

h. Schedule 5.1 – Consents.

   Borrowers   

i. Schedule 5.2(a) – States of Qualification and Good Standing.

   Borrowers   

j. Schedule 5.2(b) – Subsidiaries.

   Borrowers   

k. Schedule 5.4 – Federal Tax Identification Number.

   Borrowers   

l. Schedule 5.6 – Prior Names.

   Borrowers   

m. Schedule 5.7 – Environmental.

   Borrowers   

n. Schedule 5.8(b)(i) – Litigation.

   Borrowers   

o. Schedule 5.8(b)(ii) – Indebtedness.

   Borrowers   

p. Schedule 5.8(d) – Plans.

   Borrowers   

q. Schedule 5.9 – Intellectual Property, Source Code Escrow Agreements

   Borrowers   

r. Schedule 5.10 – Licenses and Permits.

   Borrowers   

s. Schedule 5.14 – Labor Disputes.

   Borrowers   

t. Schedule 5.24 – Equity Interests.

   Borrowers   

u. Schedule 5.25 – Commercial Tort Claims.

   Borrowers   

v. Schedule 5.26 – Letter of Credit Rights.

   Borrowers   

w. Schedule 5.27 – Material Contracts.

   Borrowers   

x. Schedule 7.3 – Guarantees.

   Borrowers

3.

   Revised/Amended Exhibits to the Credit Agreement:      

a. Exhibit 1.2 – Borrowing Base Certificate.

   Agent   

b. Exhibit 1.2(a) – Compliance Certificate.

   Agent   

c. Exhibit 2.1(a) – Revolving Credit Note.

   Agent

 

-39-



--------------------------------------------------------------------------------

  

d. Exhibit 2.4(a) – Swing Loan Note.

   Agent   

e. Exhibit 7.12(a) – Borrower Joinder.

   Agent   

f. Exhibit 7.12(b) – Guarantor Joinder.

   Agent   

g. Exhibit 8.1(c) – Financial Condition Certificate

   Agent   

h. Exhibit 16.3 – Commitment Transfer Supplement.

   Agent

4.

   Second Amended and Restated Revolving Credit Note, made by the UK Borrower to
PNC in the principal Dollar Equivalent (as defined in the Credit Agreement)
amount not to exceed Six Million Nine Hundred Thousand and 00/100 Dollars
($6,900,000.00).    Agent

5.

   Second Amended and Restated Revolving Credit Note, made by the UK Borrower to
First National Bank of Pennsylvania in the principal Dollar Equivalent amount
not to exceed Five Million Six Hundred Seventy Thousand and 00/100 Dollars
($5,670,000.00).    Agent

6.

   Second Amended and Restated Revolving Credit Note, made by the Swedish
Borrowers to PNC in the principal Dollar Equivalent amount not to exceed Six
Million Nine Hundred Thousand and 00/100 Dollars ($6,900,000.00).    Agent

7.

   Second Amended and Restated Revolving Credit Note, made by the Swedish
Borrowers to First National Bank of Pennsylvania in the principal Dollar
Equivalent amount not to exceed Five Million Six Hundred Seventy Thousand and
00/100 Dollars ($5,670,000.00).    Agent

8.

   Revolving Credit Note, made by the US Borrowers to M&T Bank in the principal
amount not to exceed Fifteen Million and 00/100 Dollars ($15,000,000.00).   
Agent

9.

   Revolving Credit Note, made by the UK Borrower to M&T Bank in the principal
Dollar Equivalent amount not to exceed Two Million Four Hundred Thirty Thousand
and 00/100 Dollars ($2,430,000.00).    Agent

10.

   Revolving Credit Note, made by the Swedish Borrowers to M&T Bank in the
principal Dollar Equivalent amount not to exceed Two Million Four Hundred Thirty
Thousand and 00/100 Dollars ($2,430,000.00).    Agent

 

-40-



--------------------------------------------------------------------------------

11.

   Lien Waiver Agreements made by each landlord for the benefit of the Agent
with respect to all real property leased by any Loan Party, in form and
substance satisfactory to the Agent, to the extent not previously delivered.   
Borrowers    ORGANIZATIONAL DOCUMENTS       ALS   

12.

   Good Standing Certificates of ALS from the Department of State of the
Commonwealth of Pennsylvania, and each jurisdiction in which it is registered to
do business as a foreign corporation, if any.    Borrowers

13.

   Certificate of the Secretary of ALS as to (i) resolutions of its Board of
Directors authorizing ALS to enter into the Fourth Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    UES Corp.   

14.

   Good Standing Certificates of UES Corp. from the Department of State of the
Commonwealth of Pennsylvania, and each jurisdiction in which it is registered to
do business as a foreign corporation, if any.    Borrowers

15.

   Certificate of the Secretary of UES Corp. as to (i) resolutions of its Board
of Directors authorizing UES Corp. to enter into the Fourth Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    Alloys   

16.

   Good Standing Certificates of Alloys from the Secretary of State of the
Commonwealth of Pennsylvania, and each jurisdiction in which it is registered to
do business as a foreign limited liability company, if any.    Borrowers

17.

   Certificate of an Officer of Alloys as to (i) resolutions of its Board of
Managers authorizing Alloys to enter into the Fourth Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Organization and Operating Agreement, exact legal name or list of all fictitious
or trade names.    Borrowers

 

-41-



--------------------------------------------------------------------------------

   RollTech   

18.

   Long-Form Good Standing Certificate of RollTech from the Secretary of State
of the State of Delaware, and each jurisdiction in which it is registered to do
business as a foreign corporation, if any.    Borrowers

19.

   Certificate of the Secretary of RollTech as to (i) resolutions of its Board
of Directors authorizing RollTech to enter into the Fourth Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    National Roll   

20.

   Long-Form Good Standing Certificate of National Roll from the Secretary of
State of the State of Delaware, and each jurisdiction in which it is registered
to do business as a foreign corporation, if any.    Borrowers

21.

   Certificate of the Secretary of National Roll as to (i) resolutions of its
Board of Directors authorizing National Roll to enter into the Fourth Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Incorporation and Bylaws, exact legal name or list of all
fictitious or trade names.    Borrowers    Akers AB   

22.

   Copy of a unanimous resolution of the Board of Directors authorizing Akers AB
to enter into the Fourth Amendment and all related documents and authorizing a
specified person or persons to sign and execute the Fourth Amendment and all
related documents on behalf of Akers AB.    Borrowers

23.

   Certificate of an authorized signatory of Akers AB as to (i) resolutions of
its Board of Directors authorizing Akers AB to enter into the Credit Facility
and all related documents and authorizing a specified person or persons to sign
and execute the Fourth Amendment and all related documents on behalf of Akers
AB, (ii) incumbency, and (iii) no amendments to its Certificate of Registration
and Articles of Association or list of all fictitious or trade names.   
Borrowers

24.

   Certified passport copies of the authorized persons and the members of the
Board of Directors of Akers AB    Borrowers

 

-42-



--------------------------------------------------------------------------------

   Akers Sweden   

25.

   Copy of a unanimous resolution of the Board of Directors authorizing Akers
Sweden to enter into the Fourth Amendment and all related documents and
authorizing a specified person or persons to sign and execute the Fourth
Amendment and all related documents on behalf of Akers Sweden.    Borrowers

26.

   Certificate of an authorized signatory of Akers Sweden as to (i) resolutions
of its Board of Directors authorizing Akers Sweden to enter into the Fourth
Amendment and all related documents and authorizing a specified person or
persons to sign and execute the Fourth Amendment and all related documents on
behalf of Akers Sweden, (ii) incumbency, and (iii) no amendments to its
Certificate of Registration and Articles of Association or list of all
fictitious or trade names.    Borrowers

27.

   Certified passport copies of the authorized persons and the members of the
Board of Directors of Akers Sweden.    Borrowers    UK Borrower   

28.

   Certificate of good standing from Companies House.    Borrowers

29.

   Certificate of a director of the UK Borrower as to (i) resolutions of its
Board of Directors authorizing UK Borrower to enter into the Fourth Amendment
and all related documents, (ii) resolutions of the shareholders of the UK
Borrower approving entry into the Fourth Amendment, (iii) incumbency, and
(iv) solvency.    Borrowers    Ampco-Pitt Corp.   

30.

   Good Standing Certificates of Ampco-Pitt Corp. from the Department of State
of the Commonwealth of Pennsylvania, and each jurisdiction in which it is
registered to do business as a foreign corporation, if any.    Borrowers

31.

   Certificate of the Secretary of Ampco-Pitt Corp. as to (i) resolutions of its
Board of Directors authorizing Ampco-Pitt Corp. to enter into the Fourth
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Articles of Incorporation and Bylaws, exact legal name or list of all
fictitious or trade names.    Borrowers    Ampco Securities   

32.

   Long-Form Good Standing Certificate of Ampco Securities from the Secretary of
State of the State of Delaware, and each jurisdiction in which it is registered
to do business as a foreign limited liability company, if any.    Borrowers

 

-43-



--------------------------------------------------------------------------------

33.

   Certificate of an Officer of Ampco Securities as to (i) resolutions of its
Board of Managers authorizing Ampco Securities to enter into the Fourth
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Formation and Operating Agreement, exact legal name or list
of all fictitious or trade names.    Borrowers    Ampco Investment   

34.

   Long-Form Good Standing Certificate of Ampco Investment from the Secretary of
State of the State of Delaware, and each jurisdiction in which it is registered
to do business as a foreign corporation, if any.    Borrowers

35.

   Certificate of the Secretary of Ampco Investment as to (i) resolutions of its
Board of Directors authorizing Ampco Investment to enter into the Fourth
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation and Bylaws, exact legal name or list of all
fictitious or trade names.    Borrowers    Ampco UES   

36.

   Long-Form Good Standing Certificate of Ampco UES from the Secretary of State
of the State of Delaware, and each jurisdiction in which it is registered to do
business as a foreign corporation, if any.    Borrowers

37.

   Certificate of the Secretary of Ampco UES as to (i) resolutions of its Board
of Directors authorizing Ampco UES to enter into the Fourth Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    Davy Roll   

38.

   Certificate of good standing from Companies House.    Borrowers

39.

   Certificate of a director of Davy Roll as to (i) resolutions of its Board of
Directors authorizing Davy Roll to enter into the Fourth Amendment and all
related documents, (ii) resolutions of the shareholders of Davy Roll approving
entry into the Fourth Amendment, (iii) incumbency, and (iv) solvency.   
Borrowers    FCEP   

40.

   Long-Form Good Standing Certificate of FCEP from the Secretary of State of
the State of Delaware, and each jurisdiction in which it is registered to do
business as a foreign limited liability company, if any.    Borrowers

 

-44-



--------------------------------------------------------------------------------

41.

   Certificate of an Officer of FCEP as to (i) resolutions of its Board of
Managers authorizing FCEP to enter into the Fourth Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Formation and Operating Agreement, exact legal name or list of all fictitious or
trade names.    Borrowers    RELATED DOCUMENTS   

42.

   (i) UCC Lien Searches and comparable searches in the United Kingdom and
Sweden with respect to each Loan Party (at the state level only) in its
jurisdiction of organization and (ii) judgment searches (at the county level)
and tax lien searches (at the state and county levels) and any comparable,
judgment and tax lien searches in the United Kingdom and Sweden with respect to
each Loan Party in its jurisdiction of organization and at each of its locations
(collectively, the “Lien Searches”).    Borrowers

43.

   Fully executed copies of the UCC-3 Termination Statements and any other
releases that may be necessary to satisfy any and all existing liens on the
assets of any Loan Party or disclosed by the Lien Searches that are not
permitted under the Credit Agreement (including payoff letters or releases, as
applicable), in form and substance satisfactory to the Agent.    Agent/Borrowers

44.

   Winding up searches in respect of Davy Roll, the UK Borrower, and any other
Loan Party with assets or operations in England and Wales.    Agent/Borrowers

45.

   Evidence of Hazard and Liability Insurance of the Loan Parties at each of
their locations in accordance with the terms of the Credit Agreement, along with
endorsements naming the Agent as additional insured and lender loss payee, to
the extent not previously delivered.    Borrowers

46.

   Second Amended and Restated Agent’s Fee Letter.    Agent

47.

   Side Letter (if necessary).    Agent    RELATED DILIGENCE   

48.

   Fully executed copies of all (i) leases of real property to which any Loan
Party is a party and (ii) those leases of personal property to which any Loan
Party is a party with respect to which liens are identified on the Lien Searches
to include assets in addition to specific equipment and the proceeds thereof, to
the extent not previously delivered.    Borrowers

 

-45-



--------------------------------------------------------------------------------

49.

   Fully executed copies of all warehouse agreements to which any Loan Party is
a party and other similar agreements with respect to the inventory of the Loan
Parties, to the extent not previously delivered.    Borrowers

50.

   Copies of all material contracts of the Loan Parties, including, but not
limited to, (i) indentures and related documents, if any, (ii) purchase and sale
agreements including related documentation specifying representations and
warranties, (iii) union contracts, (iv) vendor supply agreements, (v) employment
contracts of key management and (vi) loan documents, to the extent not
previously delivered.    Borrowers

51.

   Certificate of Beneficial Ownership and compliance with each Lender’s
beneficial ownership and/or Know-Your-Customer review process, to the extent not
previously delivered.    Borrowers/Agent

 

-46-



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULES

(See Attached)

 

-47-



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXISTING LETTERS OF CREDIT

 

Standby LCs Outstanding – PNC Issue Date    Letter of Credit Ref. No.   
Customer Reference    Expiry Date    Beneficiary    Transaction Currency
Outstanding Amount    Bank Currency Outstanding Amount

Applicant Name: AEROFIN CORPORATION, C/O AMPCO

Transaction Currency: USD

01 Aug 2003

  

00258639

  

00258639

  

31 Jul 2021

   THE BANK OF NEW YORK    2,102,857.00 USD    2,102,857.00 USD Transaction
Currency Total Outstanding: 2,102,857.00 USD Applicant Total Outstanding:
2,102,857.00 USD

Applicant Name: AEROFIN DIVISION OF AIR AND LIQUID

Transaction Currency: USD

09 Dec 2014

  

18122368

  

IEC

Performance

  

30 Nov 2020

   ISRAEL ELECTRIC CORPORATION    322,499.20 USD    322,499.20 USD Transaction
Currency Total Outstanding: 322,499.20 USD Applicant Total Outstanding:
322,499.20 USD

Applicant Name: AMPCO-PITTSBURGH CORPORATION

Transaction Currency: USD

23 Jul 2003

  

00259318

  

00259318

  

23 Jul 2020

   CHAIR, WORKERS’ COMPENSATION   

250,000 USD

  

250,000 USD

02 Sep 2003

  

00260360

  

00260360

  

02 Sep 2021

   DIRECTOR, DEPARTMENT OF   

50,000 USD

  

50,000 USD

03 Jul 2003

  

00258845

  

00258845

  

18 Jul 2020

   SELF- INSURANCE DIVISION   

400,000 USD

  

400,000 USD

08 Feb 2016

  

18125223

  

Sentry

Insurance A

  

31 Jan 2021

   SENTRY INSURANCE A   

2,000,000 USD

  

2,000,000 USD

30 Jan 2004

  

00263862

  

00263862

  

31 Jan 2021

   THE TRAVELERS INDEMNITY   

232,000 USD

  

232,000 USD

Transaction Currency Total Outstanding: 2,932,000 USD Applicant Total
Outstanding: 2,932,000 USD

Applicant Name: UNION ELECTRIC STEEL CORPORATION

Transaction Currency: USD

01 Aug 2003

  

00258637

  

00258637

  

31 Jul 2020

   THE BANK OF NEW YORK   

4,175,310 USD

  

4,175,310 USD

31 Jul 2014

  

18122044

   PU-145 1018-01   

30 Jul 2020

   AXIS BANK LTD   

14,421.70 USD

  

14,421.70 USD

24 Jun 2005

  

18101851

  

18101851

  

31 Jul 2021

   THE BANK OF NEW YORK   

7,287,954 USD

  

7,287,954 USD

Transaction Currency Outstanding: 11,477,685.70 Applicant Total Outstanding:
11,477,685.70 Grand Total Outstanding: 16,835,041.90

 

-48-



--------------------------------------------------------------------------------

SCHEDULE 1.1(S)(2)

EXCLUDED FOREIGN SUBSIDIARIES

 

Entity   Jurisdiction of Organization   Owner 3048568 Nova Scotia Company  
Ontario   Union Electric Steel Corporation Union Electric Steel (Hong Kong)
Limited   Hong Kong   Union Electric Steel Corporation Masteel Gongchang Roll
Co., Ltd.   China   Union Electric Steel (Hong Kong) Limited (33%) Aerofin
Canada Services, Inc.   British Columbia   Air & Liquid Systems Corporation
Jiangsu Gong-Chang Roll Company Limited   China   Union Electric Steel UK
Limited (24.0174%) Fast. Åkers Styckebruk KB   Sweden   Åkers Sweden AB Åkers
Specialty Rolls AB, Soderfors   Sweden   Åkers Sweden AB Shanxi Åkers TISCO Roll
Co. Ltd., Taiyuan   China   Åkers AB (60%) Åkers Brazil Ltda   Brazil   Åkers AB
Åkers Germany GmbH   Germany   Åkers AB Åkers Cairo LLC.   Egypt   Åkers AB
Åkers Istanbul Ltd.   Turkey   Åkers AB Åkers Trading (Shanghai) Co., Ltd.  
China   Åkers AB FCEP Holdings C.V.   The Netherlands   Ampco UES Sub., Inc.
FCEP Europe B.V.   The Netherlands   FCEP Holdings C.V.

 

-49-



--------------------------------------------------------------------------------

SCHEDULE 4.4

COLLATERAL LOCATIONS: PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, REAL PROPERTY

(b)(i) Inventory Locations

 

Company and Location

  

FORGED AND CAST ENGINEERED PRODUCT SEGMENT

  

Union Electric Steel Corporation

  

Route 18

Burgettstown, PA 15021

  

726 Bell Avenue

Carnegie, PA 15106

  

U.S. Highway 30

Valparaiso, IN 46383

  

1712 Greengarden Road

Erie, PA 16501

  

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

  

Specialty Services Inc

14895 Cannons Mill Road

East Liverpool, OH 43920

  

Independent Maritime Terminal

Mannheimweg, Belgium

Quay 242, Hansa Dock, 2030

Antwerpen, Belgium

  

Independent Maritime Terminal (ICL USA)

Penn Terminals Inc

1 Saville Avenue

Eddystone, PA 19022

  

International Titanium Corp.

93 Front St.

New Brighton, PA 15066

  

KMX International

2nd and Grand Streets

Hamburg, PA 19526

  

Hilti Inc.

902 North Cedar Street

New Castle, PA 16102

  

Harbor Freight Transport Corp

301 Craneway St.

Port Neward, NJ 07114

  

 

-50-



--------------------------------------------------------------------------------

Company and Location    

Independent Container Line – Antwerp

Antwerp Container Terminal NVACOT

Antwerpsebaan 57

Kaai 730 – Delwaidedok

2040 Antwerpen, Belgium

 

Independent Container Line – Southampton, UK

DP World Southampton

Western Docks

Southampton, GB

SO15 1DA

 

Maxwell Welding and Machine

11 Starck Dr.

Burgettstown, PA 15021

 

USS-POSCO

900 Loveridge Road

Pittsburg, CA 94565

 

Washington Tool and Machine

Baird Avenue

Washington, PA 15301

 

Whemco

601 West 7th Ave.

Homestead, PA 15120

 

XTEK

11451 Reading Road

Cincinnati, OH 45241

 

Union Electric Steel UK Limited

 

Coulthards Lane

Gateshead, NE8 3DX England

 

Andritz Herr-Vosco Stamco Inc (RCI Chesterton)

1079 Lot #1 Industry Drive

Chesterton, IN 46304

 

Andritz Herr-Vosco Stamco Inc (RCI Ambridge)

2790 Duss Avenue

Ambridge, PA 15003

 

LV Valenback

Bailey Industrial Estate

Ellison Street, Jarrow

Tyne and Wear, NE32 3JU

England

 

Stadium Export Services Ltd.

Longrigg, Swalwell

Gateshead, NE8 3DX

Tyne & Wear

England

 

 

-51-



--------------------------------------------------------------------------------

Company and Location

  

The Storage Place Ltd.

Brewery Lane, Felling

Gateshead, NEl0 0EY

Tyne & Wear

England

  

Washington Tool and Machine

Baird Avenue

Washington, PA 15301

  

Åkers Sweden AB and Åkers AB

  

Bruksallen 14 SE-647 51

Åkers Styckebruk, Sweden

  

Andritz Herr-Vosco Stamco Inc (RCI Chesterton)

1079 Lot #1 Industry Drive

Chesterton, IN 46304

  

Andritz Herr-Vosco Stamco Inc (RCI Ambridge)

2790 Duss Avenue

Ambridge, PA 15003

  

Outokumpu Stainless OY

Terastie 1 Tomio Finland

95490

  

J&S Transport och Speditions AB

Terminalvägen 42

72136 Västerås

Sweden

  

Mimab AB

Stilla Havet, Port 4

418 34 Göteborgs hamn

Sweden

  

Washington Tool and Machine

Baird Avenue

Washington, PA 15301

  

Alloys Unlimited and Processing, LLC

  

3760 Oakwood Avenue

Austintown, Ohio 44515

  

Commercial Steel Treating

1394 East 39th Street

Cleveland, OH 44114

  

HMC Machine Technologies, Inc.

947 Summit Avenue

Niles, OH 44446

  

P&L Heat Treating

313 E. Wood Street

Youngstown, OH 44503

  

 

-52-



--------------------------------------------------------------------------------

Company and Location

 

P&L Precision Grinding

948 Poland Avenue

Youngstown, OH 44502

 

Commercial Fluid Power

11663 McKinney Street

Titusville, PA 16534

 

AIR AND LIQUID PROCESSING SEGMENT

 

Air & Liquid Systems Corporation

 

Aerofin Division

 

4621 Murray Place

Lynchburg, VA 24502

 

Wilson Welding & Fab

1142 Seamster Rd. Gladys, VA

 

Heresite Protective Coatings

822 South 14th St

Manitowoc, WI 54220

 

Luvata Electrofin

1423 W. Ormsby Ave

Louisville, KY 40210

 

Buffalo Air Handling Division

 

467 Zane Snead Drive

Amherst, VA 24521

 

Buffalo Pumps Division

 

874 Oliver Street

N. Tonawanda, NY 14120

 

FORGED AND CAST ENGINEERED PRODUCT SEGMENT

 

Union Electric Steel Corporation

 

Route 18

Burgettstown, PA 15021

 

726 Bell Avenue

Carnegie, PA 15106

 

U.S. Highway 30

Valparaiso, IN 46383

 

1712 Greengarden Road

Erie, PA 16501

 

Union Electric Steel UK Limited

 

Coulthards Lane

Gateshead, NE8 3DX England

 

Åkers Sweden AB

 

Bruksallen 14 SE-647 51

Åkers Styckebruk, Sweden

 

 

-53-



--------------------------------------------------------------------------------

Company and Location

 

Alloys Unlimited and Processing, LLC

 

3760 Oakwood Avenue

Austintown, Ohio 44515

 

AIR AND LIQUID PROCESSING SEGMENT

 

Air & Liquid Systems Corporation

 

Aerofin Division

 

4621 Murray Place

Lynchburg, VA 24502

 

Buffalo Air Handling Division

 

467 Zane Snead Drive

Amherst, VA 24521

 

Buffalo Pumps Division

 

874 Oliver Street

N. Tonawanda, NY 14120

 

(b)(ii) Inventory Storage Warehouses of Loan Parties

 

Loan Part(ies)

  

Warehouse Address

Union Electric Steel Corporation Alloys

Unlimited and Processing, LLC

  

726 Bell Avenue

Carnegie, PA 15106

Union Electric Steel Corporation

  

Route 18

Burgettstown, PA 15021

 

U.S. Highway 30

Valparaiso, IN 46383

 

1712 Greengarden Rd

Erie, PA 16501

Buffalo Pumps, division of Air & Liquid Systems Corporation

  

874 Oliver Street

N. Tonawanda, NY 14120

Buffalo Air Handling, division of Air & Liquid Systems Corporation

  

467 Zane Snead Drive

Amherst, VA 24521

Aerofin, division of Air & Liquid Systems Corporation

  

4621 Murray Place

Lynchburg, VA 24502

Aerofin, division of Air & Liquid Systems Corporation

  

Wilson Welding & Fab 1142 Seamster Rd.

Gladys, VA

Aerofin, division of Air & Liquid Systems Corporation

  

Heresite Protective Coatings

822 South 14th St

Manitowoc, WI 54220

Aerofin, division of Air & Liquid Systems Corporation

  

Luvata Electrofin

1423 W. Ormsby Ave

Louisville, KY 40210

 

-54-



--------------------------------------------------------------------------------

Loan Part(ies)

  

Warehouse Address

Åkers AB

Åkers Sweden AB

  

Bruksallen 14 SE-647 51

Åkers Styckebruk, Sweden

Åkers AB

  

Outokumpu Stainless OY Terastie 1Tomio

Finland

95490

Åkers AB

Åkers Sweden AB

Union Electric Steel UK Limited

  

Andritz Herr-Vosco Stamco Inc (RCI Chesterton)

1079 Lot #1 Industry Drive

Chesterton, IN 46304

Åkers AB

Åkers Sweden AB

Union Electric Steel UK Limited

  

Andritz Herr-Vosco Stamco Inc (RCI Ambridge)

2790 Duss Avenue

Ambridge, PA 15003

Åkers AB

Åkers Sweden AB

  

J&S Transport och Speditions AB

Terminalvägen 42

72136 Västerås

Sweden

Åkers AB

Åkers Sweden AB

  

Mimab AB

Stilla Havet, Port 4

418 34 Göteborgs hamn

Sweden

Åkers Sweden AB

  

Washington Tool and Machine

Baird Avenue

Washington, PA 15301

Union Electric Steel UK Limited

  

Coulthards Lane Gateshead, NE8 3DX Tyne & Wear

England

Union Electric Steel UK Limited

  

LV Valenback

Bailey Industrial Estate

Ellison Street, Jarrow

Tyne and Wear, NE32 3JU

England

Union Electric Steel UK Limited

  

Stadium Export Services Ltd.

Longrigg, Swalwell Gateshead, NE8 3DX

Tyne & Wear

England

Union Electric Steel UK Limited

  

The Storage Place Ltd. Brewery Lane,

Felling Gateshead, NEl0 0EY Tyne & Wear

England

 

-55-



--------------------------------------------------------------------------------

Loan Part(ies)    Warehouse Address

Union Electric Steel UK Limited

  

Washington Tool and Machine Co. Baird Avenue

Washington, PA 15301

Alloys Unlimited and Processing, LLC

Union Electric Steel Corporation

  

Austintown Oakwood LLC

3760 Oakwood Avenue

Austintown, OH 44515

Alloys Unlimited and Processing, LLC

  

P&L Heat Treating

313 E Wood St

Youngstown, OH 44503

Alloys Unlimited and Processing, LLC

  

Commercial Steel Treating

1394 East 39th Street

Cleveland, OH 44114

Alloys Unlimited and Processing, LLC

  

Commercial Fluid Power

11663 McKinney St

Titusville, PA 16354

Alloys Unlimited and Processing, LLC

  

HMC Machine Technologies, Inc.

947 Summit Avenue

Niles, OH 44446

Alloys Unlimited and Processing, LLC

  

P&L Precision Grinding

948 Poland Avenue

Youngstown, OH 44502

Union Electric Steel Corporation

  

Route 18

Burgettstown, PA 15021

Union Electric Steel Corporation

  

U.S. Highway 30

Valparaiso, IN 46383

Union Electric Steel Corporation

  

1712 Greengarden Road

Erie, PA 16501

Union Electric Steel Corporation

  

Union Electric Steel UK Limited Coulthards Lane

Gateshead, NE8 3DX

England

Union Electric Steel Corporation

   Specialty Services Inc. 14895 Cannons Mill Road East Liverpool, OH 43920

Union Electric Steel

  

Independent Container Line – Antwerp

Antwerp Container Terminal NVACOT

Antwerpsebaan 57

Kaai 730 – Delwaidedok

2040 Antwerpen, Belgium

Union Electric Steel

  

Independent Container Line – Southampton, UK

DP World Southampton

Western Docks

Southampton, GB

SO15 1DA

Union Electric Steel

  

Independent Maritime Terminal (ICL USA)

Penn Terminals Inc

1 Saville Avenue

Eddystone, PA 19022

Union Electric Steel Corporation

  

Independent Maritime Terminal Mannheimweg, Belgium

Quay 242, Hansa Dock, 2030

Antwerpen, Belgium

 

-56-



--------------------------------------------------------------------------------

Loan Part(ies)   

Warehouse Address

Union Electric Steel Corporation

  

KMX International

2nd and Grand Streets

Hamburg, PA 19526

Union Electric Steel Corporation

  

Hilti Inc.

902 North Cedar Street

New Castle, PA 16102

Union Electric Steel Corporation

  

Harbor Freight Transport Corp.

301 Craneway St.

Port Newark, NJ 07114

Union Electric Steel Corporation

  

International Titanium Corp.

93 Front St.

New Brighton, PA 15066

Union Electric Steel Corporation

  

Maxwell Welding and Machine

11 Starck Dr.

Burgettstown, PA 15021

Union Electric Steel Corporation

  

USS-POSCO Industries

900 Loveridge Road

Pittsburg, CA 94565

Union Electric Steel Corporation

  

WHEMCO

601 West 7th Ave Homestead, PA 15120

Union Electric Steel Corporation

  

XTEK Incorporated

11451 Reading Road

Cincinnati, OH 45241

(b)(iii) Place of Business and Chief Executive Office of Loan Parties

 

Loan Party

 

Place of Business

 

Chief Executive Office

Borrowers

Air & Liquid Systems Corporation

 

4621 Murray Place

Lynchburg, VA 24502

 

467 Zane Snead Drive

Amherst, VA 24521

 

874 Oliver Street

N. Tonawanda, NY 14120

 

726 Bell Avenue, Suite 302

Carnegie, PA 15106

 

-57-



--------------------------------------------------------------------------------

Loan Party

 

Place of Business

 

Chief Executive Office

Borrowers

Union Electric Steel Corporation

 

Route 18

Burgettstown, PA 15021

 

726 Bell Avenue

Carnegie, PA 15106

 

U.S. Highway 30

Valparaiso, IN 46383

 

1712 Greengarden Road

Erie, PA 16501

 

726 Bell Avenue

Carnegie, PA 15106

Alloys Unlimited and Processing, LLC

 

726 Bell Avenue

Carnegie, PA 15106

 

3760 Oakwood Avenue

Austintown, OH 44515

 

726 Bell Avenue

Carnegie, PA 15106

Åkers Sweden AB

  Bruksallen 14 SE-647 51 Åkers Styckebruk, Sweden  

Bruksallen 14 SE-647 51

Åkers Styckebruk, Sweden

Union Electric Steel UK Limited

 

Coulthards Lane

Gateshead, NE8 3DX England

 

Coulthards Lane

Gateshead, NE8 3DX England

Åkers AB

 

Bruksallen 14 SE-647 51 Åkers Styckebruk

Sweden

 

Bruksallen 14 SE-647 51

Åkers Styckebruk, Sweden

Guarantors

Ampco-Pittsburgh Corporation

 

726 Bell Avenue, Suite 301

Carnegie, PA 15106

 

726 Bell Avenue, Suite 301

Carnegie, PA 15106

Ampco-Pittsburgh Securities V LLC

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco-Pittsburgh Securities V Investment Corporation  

103 Foulk Road, Suite 202

Wilmington, DE 19803

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco UES Sub, Inc.

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

The Davy Roll Company Limited

 

Coulthards Lane

Gateshead, NE8 3DX

England

 

Coulthards Lane

Gateshead, NE8 3DX England

Rolls Technology Inc.

 

726 Bell Avenue, Suite 301

Carnegie, PA 15106

 

726 Bell Avenue, Suite 301

Carnegie, PA 15106

FCEP Delaware LLC

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

 

103 Foulk Road, Suite 202

Wilmington, DE 19803

 

-58-



--------------------------------------------------------------------------------

(b)(iv) Location of All Real Property Owned or Leased

 

Company and Location

 

Owned or Leased

 

Landlord Address (if applicable)

FORGED AND CAST ENGINEERED PRODUCT SEGMENT

Union Electric Steel Corporation

Route 18

Burgettstown, PA 15021

 

Leased

 

Store Capital Acquisitions, LLC

8377 E. Hartford Drive, Suite 100 Scottsdale, Arizona 85255

726 Bell Avenue

Carnegie, PA 15106

 

Leased

 

Store Capital Acquisitions, LLC

8377 E. Hartford Drive, Suite 100 Scottsdale, Arizona 85255

U.S. Highway 30

Valparaiso, IN 46383

 

Leased

 

Store Capital Acquisitions, LLC

8377 E. Hartford Drive, Suite 100 Scottsdale, Arizona 85255

1712 Greengarden Road

Erie, PA 16501

 

Leased

 

Transportation Investment Group

7005 W. Pine Gate Road

Fairview, PA 16415

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

 

Owned

   

Åkers Sweden AB

Bruksallen 14 SE-647

51 Åkers Styckebruk, Sweden

 

Owned

 

N/A

Alloys Unlimited and Processing, LLC

3760 Oakwood Avenue

Austintown, Ohio 44515

 

Leased

 

Austintown Oakwood, LLC

3760 Oakwood Avenue

Austintown, OH 44515

AIR AND LIQUID PROCESSING SEGMENT

Air & Liquid Systems Corporation

Aerofin Division

4621 Murray Place

Lynchburg, VA 24506

 

Owned

 

N/A

Buffalo Air Handling Division

467 Zane Snead Drive

Amherst, VA 24531

 

Owned

 

N/A

Buffalo Pumps Division

874 Oliver Street

N. Tonawanda, NY 14120

 

Owned

 

N/A

 

-59-



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

STATES OF QUALIFICATION AND GOOD STANDING

 

      Entity    Jurisdiction of Organization    Jurisdictions of Qualification  

Borrowers

     

Air & Liquid Systems Corporation

  

Pennsylvania

  

New York

Virginia

Illinois

     

Union Electric Steel Corporation

  

Pennsylvania

  

Indiana

Missouri

Texas

     

Alloys Unlimited and Processing, LLC

  

Pennsylvania

  

Ohio

     

Rolls Technology Inc.

  

Delaware

  

None

     

Akers National Roll Company

  

Delaware

  

Pennsylvania

West Virginia

     

Åkers Sweden AB

  

Sweden

  

None

     

Union Electric Steel UK Limited

  

England and Wales

  

None

     

Åkers AB

  

Sweden

   European Union (VAT registration in France and Slovenia)  

Guarantors

     

Ampco-Pittsburgh Corporation

  

Pennsylvania

  

Texas

     

Ampco-Pittsburgh Securities V LLC

  

Delaware

  

None

     

Ampco-Pittsburgh Securities V Investment Corporation

  

Delaware

  

None

     

Ampco UES Sub, Inc.

  

Delaware

  

None

     

The Davy Roll Company Limited

  

England and Wales

  

None

     

FCEP Delaware LLC

  

Delaware

  

None

 

-60-



--------------------------------------------------------------------------------

SCHEDULE 5.2(b)

SUBSIDIARIES

 

    Loan Party    Subsidiaries    

Ampco-Pittsburgh Corporation

  

Ampco-Pittsburgh Securities V LLC

  

Air & Liquid Systems Corporation

   

Air & Liquid Systems Corporation

  

No Subsidiaries

   

Ampco-Pittsburgh Securities V LLC

  

Union Electric Steel Corporation

  

Ampco-Pittsburgh Securities V Investment Corporation

   

Ampco-Pittsburgh Securities V Investment Corporation

  

No Subsidiaries

   

Union Electric Steel Corporation

  

Ampco UES Sub, Inc.

  

Alloys Unlimited and Processing, LLC

   

Alloys Unlimited and Processing, LLC

  

No Subsidiaries

   

Ampco UES Sub, Inc.

  

Rolls Technology Inc.

  

FCEP Delaware LLC

   

The Davy Roll Company Limited

  

Union Electric Steel UK Limited

   

Union Electric Steel UK Limited

  

No Subsidiaries

   

Åkers Sweden AB

  

No Subsidiaries

   

Rolls Technology Inc.

  

Akers National Roll Company

   

Akers National Roll Company

  

No Subsidiaries

   

Åkers AB

  

No Subsidiaries

   

FCEP Delaware LLC

  

No Subsidiaries

 

-61-



--------------------------------------------------------------------------------

SCHEDULE 5.4

FEDERAL TAX IDENTIFICATION NUMBER

 

    Entity    Federal Tax Identification Number or VAT Registration Number or
Equivalent  

Borrowers

   

Air & Liquid Systems Corporation

  

27-1374558

   

Union Electric Steel Corporation

  

25-0847900

   

Alloys Unlimited and Processing, LLC

  

47-4472586

   

Rolls Technology Inc.

  

25-1553954

   

Akers National Roll Company

  

25-1571666

   

Åkers Sweden AB

  

SE556031808001 (VAT registration number)

   

Union Electric Steel UK Limited

  

452 12150 44119 A 23 A 22/01 (UK tax identification number)

   

Åkers AB

  

SE556153479201 (VAT registration number)

 

Guarantors

   

Ampco-Pittsburgh Corporation

  

25-1117717

   

Ampco-Pittsburgh Securities V LLC

  

25-1431512

   

Ampco-Pittsburgh Securities V Investment Corporation

  

27-1450392

   

Ampco UES Sub, Inc.

  

51-0319219

   

The Davy Roll Company Limited

  

508 15589 16436 A 25 A 16/01 (UK tax identification number)

   

FCEP Delaware LLC

  

81-4517241

 

-62-



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)(i)

LITIGATION

Asbestos Litigation

Claims have been asserted alleging personal injury from exposure to
asbestos-containing components historically used in some products manufactured
by predecessors of ALS (“Asbestos Liability”). ALS, and in some cases Ampco-Pitt
Corp., are defendants (among a number of defendants, often in excess of 50) in
cases filed in various state and federal courts.

Asbestos Claims

The following table reflects approximate information about the claims for
Asbestos Liability against the subsidiaries and Ampco-Pitt Corp. for the three
months ended March 31, 2020 and 2019:

 

     Three Months
Ended March 31  

(dollars in thousands)

   2020     2019  

Total claims pending at the beginning of the period

     6,102       6,772  

New claims served

     273       333  

Claims dismissed

     (86 )      (90 ) 

Claims settled

     (108 )      (56 ) 

Total claims pending at the end of the period (1)

     6,181       6,959  

Gross settlement and defense costs (in 000’s) (2)

   $ 6,206     $ 2,789  

Average gross settlement and defense costs per claim resolved (in 000’s)

   $ 31.99     $ 19.10  

 

  (1)

Included as “open claims” are approximately 749 and 666 claims in 2020 and 2019,
respectively, classified in various jurisdictions as “inactive” or transferred
to a state or federal judicial panel on multi-district litigation, commonly
referred to as MDL.

  (2)

Increase in first quarter of 2020 over prior period is principally due to a high
volume of settlement documents received in 2020 for cases settled in 2019 but
paid in first quarter of 2020.

A substantial majority of the settlement and defense costs reflected in the
above table was reported and paid by insurers. Because claims are often filed
and can be settled or dismissed in large groups, the amount and timing of
settlements, as well as the number of open claims, can fluctuate significantly
from period to period.

 

-63-



--------------------------------------------------------------------------------

SCHEDULE 5.8(d)

PLANS

UES, Ampco-Pitt Corp., and ALS Plans

 

  1.

Ampco-Pitt Corp. Retirement Plan

 

  2.

Ampco-Pitt Corp. Retirement Savings Plan (401(k) Plan)

 

  3.

Ampco-Pitt Corp. Group Insurance Program (Health and Welfare Plan)

 

  a.

Medical Carrier—Aetna

  b.

Dental Carrier—Delta Dental

  c.

Vision Carrier—EyeMed

  d.

Life and AD&D Insurance—Lincoln Financial Group

  e.

Short Term Disability—Lincoln Financial Group

  f.

Long Term Disability—Lincoln Financial Group

  g.

Stop Loss—Aetna

  h.

Group Travel Accident – Chubb

  i.

Voluntary Accident Plan – Aetna

  j.

Termination Allowance Plan

 

  4.

Ampco-Pitt Corp. Retiree Welfare Benefits Plan

 

  5.

IAM National Pension Fund (multiemployer plan for the UES Valparaiso Union)

 

  6.

Steelworkers Health & Welfare (Carnegie Highmark medical, United Concordia
dental)

 

  7.

District No. 9 I.A.M.A.W. Welfare Plan (UES Valparaiso Union)

National Roll Plans

 

  1.

National Roll Pension Plan for Hourly Rated EES At Avonmore

 

  2.

USWA Savings Program/National Roll 40l(K) Plan

UK Borrower Plans

 

  1.

Pension Scheme Company contributes 3% and Employees must contribute 3% mm1mum

 

  2.

Death in Service—3x Salary/annual earnings

 

  3.

For a limited number of staff

  a.

Health Insurance—applies to 17 staff (covers employee and partner)

  b.

Company Cars—applies to 6 staff

  c.

Travel Insurance—applies to 17 staff (covers business and personal travel)

 

-64-



--------------------------------------------------------------------------------

Åkers Sweden Plans

 

  1.

Kollektivavtal (tjanstemannaavtalet)

 

  2.

Kollektivavtal IF Metall/Stal och Metall

 

  3.

Local agreement about production bonus

 

  4.

Local agreements about benefits for workers:

 

  a.

“Fritidsfond” 0.7% of total workers salary. 2017 < 400KKr

  b.

“Sjukfond” 0.5% of total workers salary. 2017 < 330Kkr

  c.

“Tandfond” 0.2% of total workers salary. 2017 < ll0Kkr

 

-65-



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY, SOURCE CODE ESCROW AGREEMENTS

Patents:

 

Application/Patent No.

 

   Status    Chain of Title/Assignments    Notes

US 09/838,347

US 6,868,689

   Filed
4/20/2001

Issued
3/22/2005

  

Inventors to Buffalo Air Handling Company

Executed 4/2001

Recorded 4/20/2001

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee Window Opens 3/22/2016; Last day to pay: 3/22/2017

US 09/614,404

US 6,315,530

   Filed
7/12/2000

Issued
11/13/2001

  

Inventors to Buffalo Pumps, Inc.

Executed 6/2000 and 7/2000

Recorded 7/12/2000

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

  

11.5 Year Maintenance Fee paid: 5/1/2013

 

Provisional Application No. 60/157,732 filed 10/5/1999 (expired)

US 10/161,663

US 6,617,731

   Filed
6/5/2002

Issued
9/9/2003

  

Inventors to Buffalo Pumps, Inc.

Executed 5/2002

Recorded 6/5/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015

 

-66-



--------------------------------------------------------------------------------

Application/Patent No.

 

   Status    Chain of Title/Assignments    Notes

US 10/094,982

US 6,626,578

   Filed
3/12/2002

Issued
9/30/2003

  

Inventors to Buffalo Pumps, Inc.

Executed 3/2002

Recorded 3/12/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015

 

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057ATEP

  Austria   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057AU00

  Australia   04/03/2011   2011361937   14/01/2016   2011361937       Granted  
Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   PCT
Based
without
Priority   Barry
Franks    

P11057BEEP

  Belgium   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

 

-67-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057BR00

  Brazil   04/03/2011   PI1101419-9               Pending   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Priority
Founding   Barry
Franks   Request for
examination
has been
filed but
there is a
“huge”
backlog at
the BR
patent
office.

P11057CA00

  Canada   04/03/2011   2828894   09/05/2017   2828894       Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   PCT
Based
without
Priority   Barry
Franks    

P11057CHEP

  Switzerland   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057CN00

  China   04/03/2011   201180000136.7               Accepted
for grant.   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   PCT
Based
without
Priority   Barry
Franks   The
registration
fees have
been paid.
Awaiting
issuance of
the Letters
patent.

 

-68-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057CZEP

  Czech
Republic   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057DEEP

  Germany   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057ESEP

  Spain   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057FIEP

  Finland   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057FREP

  France   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057GBEP

  United
Kingdom   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

 

-69-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057HREP

  Croatia   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057IN00

  India   04/09/2013   1673/MUMNP/
2013               Pending   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   PCT
Based
without
Priority   Barry
Franks   According
to
publically
available
databases
the national
filing date
is
04/09/2013.

Request for
examination
filed but no
examination
report has
been
received yet

P11057ITEP

  Italy   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057JP01

  Japan   22/11/2013   2013-241411   24/03/2017   6114682       Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Divisional   Barry
Franks    

P11057KR00

  South
Korea   04/03/2011   10-2011-
0019698   02/09/2013   10-1305410   04/03/2031   Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Priority
Founding   Barry
Franks    

 

-70-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057LUEP

  Luxembourg   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057NLEP

  Netherlands   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057PLEP

  Poland   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057ROEP

  Romania   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057RU00

  Russian   04/03/2011   2013142706   Issue Date
- January
10, 2016   Patent
No. 2572269
C2   04/03/2031   Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   PCT
Based
without
Priority   Barry
Franks    

 

-71-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057SEEP

  Sweden   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057SIEP

  Slovenia   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057SKEP

  Slovakia   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031  
Granted   Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

P11057TREP

  Turkey   04/03/2011   11156907.5   11/09/2013   2495340   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Designated
after EPC   Barry
Franks    

 

-72-



--------------------------------------------------------------------------------

Brann Ref.   Country  

Application
Date

(dd/mm/yyyy)

  Application
No.   Reg. Date   Reg. No   Duration   Status   Applicant   Catchword  
Application
Type   Team   Comments

P11057TW00

  Taiwan   04/03/2011   100107296   01/02/2015   I471420   04/03/2031   Granted
  Åkers
AB   A forged
roll meeting
the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Priority
Founding   Barry
Franks   According
to
publically
available
databases
there is not
any owner
registered
for this
patent.

According
to the
Taiwanese
attorneys,
this was
corrected to
“Åkers
AB” in the
patent
Gazette of
08/08/2015.

P11057US00

  USA   04/03/2011   13/040327   30/12/2014   8920296   22/03/2033   Granted  
Åkers
AB   Forged roll
meeting the
requirements
of the cold
rolling
industry and
a method for
production
of such a
roll   Priority
Founding   Barry
Franks   This patent
benefits
from 749
extra days
of validity
due to
patent term
adjustments
(PTA).

 

-73-



--------------------------------------------------------------------------------

Trademarks:

 

              Country   Serial No.   Reg. No.   Trademark   Status   Class  
Owner Name               US   77/701,234   3,804,367   SPRAYGUARD   Registered  
11   Air & Liquid Systems Corporation               US   76/311,192   2,578,540
  AEROFIN   Registered   11   Air & Liquid Systems Corporation               US
  76/227,153   2,668,131   AEROMIX   Registered   11   Air & Liquid Systems
Corporation               US   75/668,294   2,377,091   ENERGY FLOW   Registered
  11   Air & Liquid Systems Corporation               US   72/248,964  
0,833,291   THRUST-O-MATIC   Registered   7 (US Class) 23   Air & Liquid Systems
Corporation               US   72/207,562   0,799,481   CAN-O-MATIC   Registered
  7 (US Class) 23   Air & Liquid Systems Corporation               US  
85/330,517   4,335,451   SPLIT-FIT   Registered   7   Air & Liquid Systems
Corporation               US   87/011,883   5,282,182   UNION ELECTRIC ÅKERS  
Registered   7   Ampco UES Sub, Inc.               US   87/011,882   5,247,437  

LOGO [g944910g63l26.jpg]

Roll Design

  Registered   7   Ampco UES Sub, Inc.               EU   15936602   15936602  
UNION ELECTRIC ÅKERS   Registered   7   Ampco UES Sub, Inc.               EU  
15936628      

LOGO [g944910g63l26.jpg]

Roll Design

  Abandoned   7   Ampco UES Sub, Inc.               China   4096623   4096623  
UNION ELECTRIC STEEL   Registered  

7

Forged hardened steel rolls

  Union Electric Steel Corporation               China   3353884   3353884  
UNION ELECTRIC STEEL   Expired  

7

Forged hardened steel rolls

  Union Electric Steel Corporation               US   87/708,039       TWINALLOY
  Pending   6, 7   Union Electric Steel Corporation               US          
VICTURA   Pending   7   Union Electric Steel Corporation               EU  
17883968   17883968   VICTURA   Registered   7   Union Electric Steel
Corporation               EU           TWINALLOY   Pending   6, 7   Union
Electric Steel Corporation

 

-74-



--------------------------------------------------------------------------------

              Country   Serial No.   Reg. No.   Trademark   Status   Class  
Owner Name               International Register   1408765   1408765   VICTURA  
Registered   7   Union Electric Steel Corporation               International
Register   1410576   1410576   TWINALLOY   Registered   6, 7   Union Electric
Steel Corporation               India   334986       AMPCO  

Registered

Renewed 3/27/06

Expiry Date: 3/27/16

 

6

Non-precious metal alloys

 

AMPCO-PETTSBURGH CORPORATION[149935] Trading As : AMPCO-PETTSBURGH CORPORATI0N.
Body Incorporate

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA)

              India   334985       AMPCOLOY  

Registered

Renewed 3/27/92

Expiry Date: 3/27/99

 

6

Non-precious metal alloys

 

AMPCO-PETTSBURGH CORPORATION[149935]

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA))

              India   334987       AMPCO-WELD  

Registered

Renewed 3/27/92

Expiry Date: 3/27/99

 

9

Resistance welding electrodes

 

AMPCO-PETTSBURGH CORPORATION[149935]

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA)

 

Brann
ref.   Applicant   Status   Trademark   Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases    Country    Designated
countries    Comments B597WW00       Ongoing
watch   INVICTA                       30/06/2016         World Wide          
B598WW00       Ongoing
watch   ÅKERS                       30/06/2016    06, 07    World Wide          
V25794BR07   Åkers AB   Pending   ÅKERS   29/12/2004    827044496               
   07    Brazil         Pending application.

 

-75-



--------------------------------------------------------------------------------

Brann
ref.   Applicant   Status   Trademark   Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases    Country    Designated
countries    Comments V25794EU00   Åkers AB   Granted   ÅKERS   03/11/2004   
004105251    16/12/2005    004105251    03/11/2024    06, 07, 40    European
Community    Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, United Kingdom      V25794ID06   Åkers AB  
Granted   ÅKERS   03/02/2012    D00201204787    10/10/2014    IDM000427985   
03/02/2022    06    Indonesia         Registered on 10/10/2014 – We have not
received any Certificate of registration. V25794ID07   Åkers AB   Granted  
ÅKERS   03/02/2012    D00201204786    10/10/2014    IDM000428492    03/02/2022
   07    Indonesia         Registered on 10/10/2014 – We have not received any
Certificate of registration

V25794IN00

 

Åkers AB

  Granted   ÅKERS   17/12/2004    1326540    17/12/2004   

1326540

   17/12/2024    07    India          

 

-76-



--------------------------------------------------------------------------------

Brann
ref.   Applicant   Status   Trademark   Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases    Country    Designated
countries    Comments V25794IP00   Åkers AB   Granted   ÅKERS   09/12/2004   
844922A    09/12/2004    844922    09/12/2024    06, 07    International
Protocol (Madrid)    Australia, China, Egypt, Japan (all goods in class 7 and
class 6 limited), Kazakhstan, Morocco, Russian Federation, Turkey, Ukraine   
The designation for Japan only covers class 6. V25794IP01   Åkers AB   Granted  
ÅKERS   09/12/2004    844922    09/12/2004    844922A    09/12/2024    06, 07   
International Protocol (Madrid)    Egypt, Kazakhstan, Morocco, South Korea   
Egypt, Kazakhstan and Morocco is included in the above registration no. 844922
V25794US00   Åkers AB   Granted   ÅKERS   02/05/2005    78/620774    05/12/2006
   3179530    05/12/2016    06, 07    USA         Declaration of use should be
filed on 05/12/2016 V25794ZA07   Åkers AB   Granted   ÅKERS   10/12/2004   
2004/22404    05/03/2008    2004/22404    10/12/2024    07    South Africa     
   Granted V26765CN06   Åkers AB   Granted   ÅKERS


i lokala
tecken

  03/11/2006    5700635    28/07/2009    5700635    27/07/2019    06    China   
       V26765CN07   Åkers AB   Granted   ÅKERS


i lokala
tecken

  03/11/2006    5700636    28/07/2009    5700636    27/07/2019    07    China   
       V30705BR00   Åkers AB   Pending   INVICTA   11/05/2011    831026995     
             07    Brazil          

 

-77-



--------------------------------------------------------------------------------

Brann
ref.   Applicant   Status   Trademark   Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases    Country    Designated
countries    Comments

V30705EU00

  Åkers
AB   Granted   INVICTA   02/03/2011    009778549    10/08/2011    009778549   
02/03/2021    07    European Community    Austria, Belgium, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France,
Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden,
United Kingdom     

V30705IP00

  Åkers
AB   Granted   INVICTA   07/03/2011    1084155    07/03/2011    1084155   
07/03/2021    07    International Protocol (Madrid)    China, Japan, Kazakhstan,
Russian Federation, South Korea, Turkey, USA    Declaration of use should be
filed in USA on 28/02/2018     Åkers
AB   Registered   INVICTA   07/03/2011    79/100,102    28/02/2012    4,103,884
   07/03/2021    7    US          

 

-78-



--------------------------------------------------------------------------------

SCHEDULE 5.14

LABOR DISPUTES

 

Facility

  

Name of union

  

Expiration date of contract

  

Labor disputes

        Carnegie, PA    USW Local 14034-47    10/14/2023    None        
Burgettstown, PA    USW Local 14034-49    3/23/2021    None         Valparaiso,
IN    IAM Dist. 90, Local 2018    5/31/2022    None         Gateshead, UK Hourly
   GMB /Unite    Annual- December    None         Gateshead, UK Salaried   
Unite    Annual- December    None         Styckebruk, Sweden (Blue Collar
Employees)    Steel and Metal Employers Association / Industrifacket Metall
(employee organisation)    10/31/2020    None        

Styckebruk, Sweden

(White Collar Employees)

  

Steel and Metal Employers Association / Unionen, the Swedish Association of
Graduate Engineers and Ledama (employee

organisations)

   10/31/2020    None         Buffalo Pumps Division of Air & Liquid Systems
Corporation    Local #9436-4 (USW, AFL-CIO)    9/14/2020    None



--------------------------------------------------------------------------------

SCHEDULE 5.24

EQUITY INTERESTS

 

  (a)

Authorized and Outstanding Equity Interests

 

Entity

  

Jurisdiction of Organization

   Authorized Capital Stock/Share Capital    Issued and Outstanding Shares of
Capital Stock    Holders of Issued and Outstanding Shares of Capital Stock
Borrowers           Air & Liquid Systems Corporation    Pennsylvania    100
shares of common stock, par value $1.00 per share    100 shares of common stock,
par value $1.00 per share   

Ampco-Pittsburgh Corporation owns 100% of the issued and outstanding

capital stock of Air & Liquid Systems Corporation

Union Electric Steel Corporation    Pennsylvania   

4,000,000

shares of common stock, par value $1.25 per share

   1,508,665 shares of common stock, par value $1.25 per share   

Ampco-Pittsburgh Securities V LLC owns 100% of the issued and outstanding

capital stock of Union Electric Steel Corporation

Alloys Unlimited and Processing, LLC    Pennsylvania    100 limited liability
company units    100 limited liability company units   

Union Electric Steel Corporation owns 100% of the issued and outstanding
membership interests of Alloys Unlimited and

Processing, LLC

Akers National Roll Company    Delaware    1,000 shares of common stock, par
value $1.00 per share    1,000 shares of common stock, par value $1.00 per share
  

Rolls Technology Inc. owns 100% of the issued and outstanding capital stock of
Akers National

Roll Company

 

-80-



--------------------------------------------------------------------------------

Entity   

Jurisdiction of Organization

  

Authorized Capital Stock/Share

Capital

  

Issued and Outstanding Shares of

Capital Stock

   Holders of Issued and Outstanding Shares of Capital Stock Åkers Sweden AB   
Sweden    SEK 100,000,000    1,000,000 shares   

FCEP Europe

B.V. owns 100% of the issued and outstanding capital stock of

Åkers Sweden AB

Union Electric Steel UK Limited    England and Wales   

GBP 60,000

60,000 shares

   60,000 shares   

The Davy Roll Company Limited owns 100% of the issued and outstanding capital
stock of Union Electric

Steel UK Limited

Åkers AB    Sweden    SEK 10,000,000    1,400,000 shares   

FCEP Europe

B.V. owns 100% of the issued and outstanding capital stock of

Åkers AB

Guarantors (other than Ampco-Pitt Corp.)           Ampco-Pittsburgh Securities V
LLC    Delaware   

100

membership interests

   100 membership interests   

Ampco-Pittsburgh Corporation owns 100% of the issued and outstanding membership
interests of Ampco-Pittsburgh

Securities V LLC

 

-81-



--------------------------------------------------------------------------------

Entity   

Jurisdiction of Organization

   Authorized Capital Stock/Share Capital    Issued and Outstanding Shares of
Capital Stock    Holders of Issued and Outstanding Shares of Capital Stock

Ampco-Pittsburgh

Securities V Investment Corporation

  

Delaware

  

100 shares of

common stock, par value $1.00

per share

  

100 shares of

common stock, par value $1.00 per share

  

Ampco-

Pittsburgh Securities V LLC owns 100% of the

issued and

outstanding

capital stock of

Ampco-Pittsburgh

Securities V

Investment

Corporation

Ampco UES Sub, Inc.

  

Delaware

  

1,000 shares

of common stock, par

value $1.00

per share

  

10 shares of common stock,

par value $1.00

per share

  

Union Electric Steel Corporation

owns 100% of the

issued and

outstanding

capital stock of

Ampco UES Sub,

Inc.

The Davy Roll

Company Limited

  

England and

Wales

  

GBP

1,000,000

1,000,000

shares

  

1,000,000 shares

  

FCEP Europe

B.V. owns 100%

of the issued and

outstanding

capital stock of

The Davy Roll

Company Limited

Rolls Technology

Inc.

  

Delaware

  

3,000 shares

of common

stock, no par value

  

3,000 shares of

common stock, no par value

  

Ampco UES Sub,

Inc. owns 100% of the issued and

outstanding

capital stock of

Rolls Technology

Inc.

FCEP Delaware LLC

  

Delaware

  

100

membership

interests

  

100 membership interests

  

Ampco UES Sub, Inc. owns 100%

of the issued and

outstanding

capital stock of

FCEP Delaware

LLC

 

-82-



--------------------------------------------------------------------------------

  (b)

None. For Ampco-Pitt. Corp., refer to Form 10-K and 2020 Proxy Statement for
description of options and restricted stock units

 

  (c)

None

 

-83-



--------------------------------------------------------------------------------

SCHEDULE 5.27

MATERIAL CONTRACTS

 

  1.

1988 Supplemental Executive Retirement Plan, as amended and restated December
17, 2008, and further amended on July 1, 2015.

 

  2.

Ampco-Pittsburgh Corporation 2008 Omnibus Incentive Plan.

 

  3.

Ampco-Pittsburgh Corporation 2011 Omnibus Incentive Plan.

 

  4.

Ampco-Pittsburgh Corporation 2016 Omnibus Incentive Plan.

 

  5.

Amendment No. 1 to Amended and Restated Union Electric Steel Corporation
Retirement Restoration Plan for Robert G. Carothers, effective as of July 1,
2015.

 

  6.

Amended and Restated Change in Control Agreement, dated as of November 4, 2015,
by and between Ampco-Pittsburgh Corporation and Rose Hoover.

 

  7.

Amended and Restated Change in Control Agreement, dated as of November 4, 2015,
by and between Ampco-Pittsburgh Corporation and Dee Ann Johnson.

 

  8.

Amended and Restated Change in Control Agreement, dated as of November 4, 2015,
by and among Ampco-Pittsburgh Corporation, Air & Liquid Systems Corporation, and
Terrence W. Kenny.

 

  9.

Share Sale and Purchase Agreement, dated as of December 2, 2015, by and between,
inter alia, Åkers Holdings AB and Ampco-Pittsburgh Corporation.

 

  10.

Addendum to Share Sale and Purchase Agreement, dated March 1, 2016, among Ampco
Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP Limited, and Åkers
Holding AB.

 

  11.

Second Addendum to Share Sale and Purchase Agreement, dated March 3, 2016, among
Ampco-Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP Limited, and
Åkers Holding AB.

 

  12.

Shareholder Support Agreement, dated March 3, 2016, by and between
Ampco-Pittsburgh Corporation and Altor Fund II GP Limited.

 

  13.

Purchase Agreement by and among Ampco UES Sub, Inc., ASW Steel Inc., and CK
Pearl Fund, Ltd. and CK Pearl Fund LP and White Oak Strategic Master Fund, L.P.
dated as of November 1, 2016.

 

-84-



--------------------------------------------------------------------------------

  14.

Change in Control Agreement between Ampco-Pittsburgh Corporation and Michael G.
McAuley dated April 25, 2016.

 

  15.

Retirement and Consulting Agreement effective May 1, 2016 by and between Union
Electric Steel Corporation and Robert G. Carothers, as amended effective June 1,
2017 and as further amended January 1, 2019.

 

  16.

Change in Control Agreement between Ampco-Pittsburgh Corporation and J. Brett
McBrayer, dated July 1, 2018 as amended December 20, 2019.

 

  17.

Offer Letter between Ampco-Pittsburgh Corporation and J. Brett McBrayer dated
June 16, 2018.

 

  18.

Ampco-Pittsburgh Corporation Executive Severance Plan, effective June 21, 2018.

 

  19.

Share Purchase Agreement dated September 30, 2019 by and among Ampco UES Sub,
Inc., ASW Steel Inc., Valbruna Canada, Ltd. and Ampco-Pittsburgh Corporation

 

  20.

Master Lease Agreement between Union Electric Steel Corporation and Store
Capital Acquisitions, LLC dated September 28, 2019

 

  21.

Change in Control Agreement among Ampco-Pittsburgh Corporation, Union Electric
Steel Corporation and Samuel C. Lyon, dated March 6, 2019.

 

  22.

Unconditional Guaranty of Payment and Performance between Ampco-Pittsburgh
Corporation and Store Capital Acquisitions, LLC dated September 28, 2018

 

  23.

Form of Notice of Grant of Restricted Stock Unit Award (Time Vesting)

 

  24.

Form of Notice of Grant of Restricted Stock Unit Award (Performance Vesting)

 

-85-



--------------------------------------------------------------------------------

SCHEDULE 7.3

GUARANTEES

 

  1.

Letter of support from Union Electric Steel Corporation to Union Electric Steel
(Hong Kong) Limited to enable it to meet its liabilities to vendors for goods
and services and to satisfy its tax obligations as and when they become due.

 

  2.

PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt, the
due fulfillment of all obligations of Åkers Sweden AB’s credit insurance
regarding commitments for retirement pension (Total outstanding amount SEK
24,400,000).1

 

  3.

PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt, the
due fulfillment of all obligations of Åkers AB’s credit insurance regarding
commitments for retirement pension (Total outstanding amount SEK 9,500,000).2

 

  4.

Guarantee dated January 5, 2017 and subsequently signed by new CEO J. Brett
McBrayer on January 15, 2019, issued by Ampco-Pittsburgh Corporation to Nordea
Bank in connection with the bank account opened by Åkers AB, to cover exposures
regarding advance payment, guarantees, letters of credit, car financings and
credit cards (in the amount of SEK 13,000,000 and subsequently increased to SEK
15,000,000 by the replacement Guarantee dated January 15, 2019).3

 

  5.

Guarantee dated January 5, 2017 and subsequently signed by new CEO J. Brett
McBrayer on January 15, 2019, issued by Ampco-Pittsburgh Corporation to Nordea
Bank in connection with the bank account opened by Åkers Sweden AB, to cover
exposures regarding advance payment, guarantees, letters of credit, car
financings and credit cards (in the amount of SEK 3,000,000 and subsequently
reduced to SEK 1,000,000 by the replacement Guarantee dated January 15, 2019).4

  

 

1 Note: The figure is based on the assumption that the guarantees were redeemed
on December 31, 2015.

2 Note: The figure is based on the assumption that the guarantees were redeemed
on December 31, 2015.

3 Note: The SEK amount changes are merely reallocations from the previously
scheduled amounts and do not reflect an overall increase in the previously
scheduled guarantees.

4 Note: The SEK amount changes are merely reallocations from the previously
scheduled amounts and do not reflect an overall increase in the previously
scheduled guarantees.

 

-86-